Exhibit 10.1

 

--------------------------------------------------------------------------------

 

PURCHASE AGREEMENT

by and between

MCP-TPI Holdings, LLC

and

Information Services Group, Inc.

Dated as of April 24, 2007

 

--------------------------------------------------------------------------------

 


--------------------------------------------------------------------------------


PURCHASE AGREEMENT

THIS PURCHASE AGREEMENT is made and entered into and effective as of the 24th
day of April, 2007, by and between MCP-TPI Holdings, LLC, a Texas limited
liability company (“Seller”), and Information Services Group, Inc., a Delaware
corporation (“Buyer”).

RECITALS

WHEREAS, Seller beneficially owns all of the issued and outstanding shares of
capital stock (“Shares”) of TPI Advisory Services Americas, Inc., a Texas
corporation (the “Company”).

WHEREAS, the Shares constitute all of the issued and outstanding equity
securities of the Company; and

WHEREAS, Buyer desires to purchase, and Seller desires to sell to Buyer, the
Shares, upon the terms and subject to the conditions set forth herein;

WHEREAS, certain key employees of the Company have entered into agreements with
the Buyer which set forth certain terms with respect to the equity investment of
such employees in the Buyer, non-compete obligations and certain other matters;

NOW, THEREFORE, in consideration of the foregoing, the representations,
warranties, covenants and agreements set forth in this Agreement, and other good
and valuable consideration, the adequacy and receipt of which are hereby
acknowledged, the parties hereby agree as follows:

ARTICLE I

DEFINITIONS

Section 1.1            Definitions.  Capitalized terms used in this Agreement
shall have the meanings set forth in this Agreement.  In addition, for purposes
of this Agreement, the following terms, when used in this Agreement, shall have
the meanings assigned to them in this Section 1.1.

“Action” means any action, claim, complaint, investigation, audit, petition,
suit, arbitration or other proceeding, whether civil or criminal, at law or in
equity by or before any Governmental Entity.

“Acquisition” shall have the meaning set forth in Section 4.18.

“Additional Consideration”  shall mean, if the Closing occurs after October 24,
2007, an amount, equal to $50,000 per day commencing on October 24, 2007 through
and including the Closing Date.


--------------------------------------------------------------------------------


“Affected Employees” shall have the meaning set forth in Section 4.2(a).

“Affiliate” means a Person that directly, or indirectly through one or more
intermediaries, controls, or is controlled by, or is under common control with,
a specified Person.  A Person shall be deemed to control another Person if such
first Person possesses, directly or indirectly, the power to direct, or cause
the direction of, the management and policies of such other Person, whether
through the ownership of voting securities, by contract or otherwise.

“Agreement” means this Agreement, as the same may be amended or supplemented,
together with all Exhibits and Schedules attached hereto.

“Alternative Financing” shall have the meaning set forth in Section 4.11(b).

“Ancillary Agreements” shall mean the Escrow Agreement.

“Balance Sheet” means the audited consolidated balance sheet of the Operating
Company and its Subsidiaries as of December 31, 2006 included in the Financial
Statements.

“Balance Sheet Date” means December 31, 2006.

“Basket” shall have the meaning set forth in Section 7.1(b).

“Business” means the business of the Company and its Subsidiaries, taken as a
whole.

“Business Day” means any day other than a Saturday, a Sunday or a day on which
banks are required to be closed in New York, New York.

“Buyer” shall have the meaning set forth in the first paragraph of this
Agreement.

 “Buyer Claim”  shall have the meaning set forth in Section 7.1(b).

“Buyer Common Stock”  shall mean the common stock, $0.001 par value per share of
the Buyer, whose price is quoted on the American Stock Exchange under the ticker
symbol “III”.

“Buyer SEC Reports” shall have the meaning set forth in Section 3.2(k).

“Buyer Shareholder Approval” shall have the meaning set forth in Section
4.14(a).

“Buyer Shareholders’ Meeting” shall have the meaning set forth in Section
3.1(w).

2


--------------------------------------------------------------------------------


“Buyer Specified Representations” shall mean the representations and warranties
set forth in Sections 3.2(a), (b), (i) and (j).

“Ceiling” shall have the meaning set forth in  Section 7.1(b).

“Claim Notice” shall have the meaning set forth in Section 7.3(a).

“Closing” shall have the meaning set forth in Section 2.2(a).

“Closing Date” shall have the meaning set forth in Section 2.2(a).

“Code” means the Internal Revenue Code of 1986, as amended.

“Company” shall have the meaning set forth in the recitals to this Agreement.

“Company Contracts” shall have the meaning set forth in Section 3.1(n)(i).

“Company Intellectual Property” means the Intellectual Property owned and/or
used by the Company or any of its Subsidiaries.

“Company Leases” shall have the meaning set forth in Section 3.1(k).

“Company Plans” means each “employee benefit plan” (within the meaning of
Section 3(3) of ERISA), including each pension, profit sharing, 401(k),
severance, welfare (including retiree welfare), disability, deferred
compensation, stock purchase, stock option, stock-based award, employment,
change-in-control, retention, fringe benefit, bonus, incentive agreements,
programs, policies or other arrangements, whether or not subject to ERISA, and
that is maintained, sponsored or contributed to by Seller, the Company or any of
its Subsidiaries for the benefit of any current or former independent contractor
or employee of the Company or any of its Subsidiaries.

“Confidentiality Agreement” shall have the meaning set forth in Section 4.4(a).

“Contract” means any written contract, agreement, commitment, franchise,
indenture, lease, purchase order or license.

“Copyrights” means all United States and foreign copyrights and works of
authorship in any media (including all registrations and applications to
register the same), including computer programs, systems, networks, hardware,
firmware, software, applications, files, databases, Internet websites and
related documentation.

“Debt Commitment Letter” shall have the meaning set forth in Section 3.2(g).

“Debt Financing” shall have the meaning set forth in Section 3.2(g).

3


--------------------------------------------------------------------------------


“Debt Financing Agreements” shall have the meaning set forth in Section 4.11(a).

“Debt Replacement Event” shall have the meaning set forth in Section 4.11(b).

“DGCL” means the General Corporation Law of the State of Delaware.

“Encumbrance” means any lien, encumbrance, security interest, pledge, mortgage,
deed of trust, hypothecation, conditional sale or restriction on transfer of
title or voting, except for any restrictions on transfer generally arising under
any applicable federal or state securities laws.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and the related regulations and published interpretations.

“Escrow Account” shall mean the account established pursuant to the Escrow
Agreement.

“Escrow Amount” shall have the meaning set forth in Section 2.1(b).

“Escrow Agent” shall mean The Bank of New York, in its capacity as escrow agent.

“Escrow Agreement” shall have the meaning set forth in Section 4.12.

“Excepted Jurisdictions” shall have the meaning set forth in Section 5.1(b).

“Exchange Act”  means the Securities Exchange Act of 1934 and the rules and
regulations promulgated thereunder.

“Financial Statements” means, collectively, (i) the audited consolidated balance
sheet of the Company and any of its Subsidiaries as of December 31, 2004, 2005
and 2006 and the audited consolidated statements of income and cash flows of the
Company and its Subsidiaries for each of the three years in the period ended
December 31, 2006 and (ii) the unaudited consolidated balance sheet and
unaudited consolidated statements of income and cash flows of the Company and
its Subsidiaries as of and for the two months ended February 28, 2007 including,
in each case any notes thereto.

“GAAP” means generally accepted accounting principles in the United States, as
in effect from time to time.

“Governmental Entity” means any United States federal or state government, or
any foreign government, or any agency, bureau, board, commission, court,
department, tribunal or instrumentality thereof.

4


--------------------------------------------------------------------------------


“Governmental Filings” shall have the meaning set forth in Section 3.1(e).

“HSR Act” means the Hart-Scott-Rodino Antitrust Improvements Act of 1976, as
amended, and the related regulations and published interpretations.

“Indebtedness” means, with respect to any Person, without duplication:  (i)
indebtedness for borrowed money; (ii) indebtedness for borrowed money of any
other Person guaranteed in any manner by such Person; and (iii) obligations
under capitalized leases in respect of which such Person is liable, contingently
or otherwise, as obligor or guarantor.

“Indemnified Party” shall have the meaning set forth in Section 7.3(a).

“Independent Accounting Firm” means a mutually acceptable nationally recognized
firm of independent certified public accountants, other than Pricewaterhouse
Coopers LLP, that has not provided services to either Seller or Buyer or their
respective Affiliates in the preceding three years, or if no such firm is
available and willing to serve, then a mutually acceptable expert in public
accounting, in each case upon which Buyer and Seller shall have mutually agreed.

“Insurance Policies” shall have the meaning set forth in Section 3.1(w).

“Intellectual Property” means all intellectual property, including all
Trademarks, Patents, Copyrights and Trade Secrets.

“Knowledge” means the actual knowledge of Ed Glotzbach and Ron Lacy, upon due
inquiry of the following persons: Peter Allen, Mark Mayo, Scott Gildner, Tom
Lang, Duncan Aitchinson and Ron Janci.

“Law” means any statute, code, rule, regulation, order, ordinance, judgment or
decree or other pronouncement of any Governmental Entity having the effect of
law.

“Losses” shall have the meaning set forth in Section 7.1(a).

“Material Adverse Effect” means any change, circumstance or event that,
individually or in the aggregate with all other changes, circumstances and
events, has or is reasonably likely to have a material adverse effect on the
business, assets, results of operations or condition (financial or otherwise) of
the Company and its Subsidiaries, taken as a whole, other than any change or
event resulting from, relating to or arising out of (i) general economic
conditions in any of the geographical areas in which the Company or any of its
Subsidiaries operate, to the extent that such change or event does not have, or
is reasonably likely not to have, a disproportionate effect on the Company and
its Subsidiaries relative to other persons in the sourcing advisory industry;
(ii) any change in the financial, banking, currency or capital markets in
general (whether in the United States or any other country or in any
international market), to the extent that such change or event does not have, or
is reasonably likely not to have, a disproportionate

5


--------------------------------------------------------------------------------


effect on the Company and its Subsidiaries relative to other persons in the
sourcing advisory industry; (iii) conditions generally affecting any of the
industries in which the Company or any of its Subsidiaries operate, to the
extent that such change or event does not have, or is reasonably likely not to
have, a disproportionate effect on the Company and its Subsidiaries relative to
other persons in the sourcing advisory industry; (iv) acts of God, national
disaster, national or international political or social conditions, including
the engagement in hostilities by the United States or any foreign country in
which the Company or any of its Subsidiaries operate (each, a “Foreign
Territory”), whether commenced before or after the date hereof, and whether or
not pursuant to the declaration of a national emergency or war, or the
occurrence of any military or terrorist attack upon the United States or any
Foreign Territory or any of their respective territories, possessions, or
diplomatic or consular offices or upon any military installation, equipment or
personnel of the United States or any Foreign Territory, to the extent that such
change or event does not have, or is reasonably likely not to have, a
disproportionate effect on the Company and its Subsidiaries relative to other
persons in the sourcing advisory industry; (v) any action taken by the Buyer or
any of its Affiliates; (vi) the announcement or pendency of the transactions
contemplated hereby or the disclosure of the fact that Buyer is the prospective
acquirer of the Company and its Subsidiaries; (vii) any change in accounting
requirements or principles imposed upon the Company or any of its Subsidiaries
or any change in applicable laws, rules or regulations or the interpretation
thereof, to the extent that such change or event does not have, or is reasonably
likely not to have, a disproportionate effect on the Company and its
Subsidiaries relative to other persons in the sourcing advisory industry; or
(viii) compliance with the terms of, or the taking of any action required by,
this Agreement.

“Non-Company Affiliates” shall have the meaning set forth in Section 3.1(v).

“Operating Company” means Technology Partners International, Inc., a Texas
corporation.

“Other Filings” shall have the meaning set forth in Section 4.14(a).

“Outside Date” shall have the meaning set forth in Section 6.1(b).

“Patents” means all U.S. and foreign patents and patent applications,
inventions, discoveries, processes, designs, techniques, developments,
technology and related improvements.

“Permits” shall have the meaning set forth in Section 3.1(p).

“Permitted Encumbrance” means (i) Encumbrances incurred or deposits or pledges
made in the ordinary course of business in connection with or to secure workers’
compensation, unemployment insurance, old age pension programs mandated under
applicable Laws and other types of social security or to secure the performance
of tenders, statutory obligations, surety and appeal bonds, bids, leases,
government Contracts, performance and return of money bonds and similar
obligations; (ii)

6


--------------------------------------------------------------------------------


mechanics, carriers’, workers’, repairers’, materialmen’s, warehousemen’s and
similar Encumbrances which have arisen in the ordinary course of business; (iii)
Encumbrances approved by Buyer in writing; (iv) Encumbrances for Taxes not yet
delinquent or contested in good faith; (v) Laws, including requirements and
restrictions of zoning; (vi) statutory liens of landlords, lessors or renters
for amounts not yet due and payable; (vii) liens arising under conditional sales
contracts and equipment leases with third parties entered into in the ordinary
course of business; (viii) Encumbrances which, in the aggregate, are not
reasonably likely to impair, in any material respect, the continued use of the
asset or property to which they relate, as used on the date hereof; and (ix)
restrictions on transfers of securities imposed by applicable state and federal
securities Laws.

“Person” means an association, a corporation, an individual, a partnership, a
limited liability company, a trust, or any other entity or organization,
including a Governmental Entity.

“Pre-Closing Period” shall have the meaning set forth in Section 4.17.

“Proxy Statement” shall have the meaning set forth in Section 4.14(a).

“Purchase Price” shall have the meaning set forth in Section 2.1(b).

“Real Property” shall have the meaning set forth in Section 3.1(k).

“Reimbursable Transaction Expenses” shall have the meaning set forth in Section
8.7(a).

“Representatives” shall have the meaning set forth in the Confidentiality
Agreement.

“Securities Act” means the Securities Act of 1933 and the rules and regulations
promulgated thereunder.

“Seller” shall have the meaning set forth in the first paragraph of this
Agreement.

“Seller Claim” shall have the meaning set forth in Section 7.2(b).

“Seller Disclosure Schedule” shall mean the disclosure schedule of Seller
referred to in and delivered to Buyer pursuant to this Agreement.

“Seller Indemnified Parties” shall have the meaning set forth in Section 7.2(a).

“Seller Specified Representations” shall mean the representations and warranties
set forth in Sections 3.1(a), (b), (d), (f), (t) and (v) and the first sentence
of Section 3.1(c).

7


--------------------------------------------------------------------------------


“Seller Transaction Expenses” shall have the meaning set forth in Section
8.7(a).

“Shares” shall have the meaning set forth in the recitals to this Agreement.

“Solvent” with regard to any Person, means that: (i) the sum of the assets of
such Person, both at a fair valuation and at present fair salable value, exceeds
its liabilities, including contingent, subordinated, unmatured, unliquidated,
and disputed liabilities; (ii) such Person has sufficient capital with which to
conduct its business; and (iii) such Person has not incurred debts, and does not
intend to incur debts, beyond its ability to pay such debts as they mature.  For
purposes of this definition, “debt” means any liability on a claim, and “claim”
means (i) a right to payment, whether or not such right is reduced to judgment,
liquidated, unliquidated, fixed, contingent, matured, unmatured, disputed,
undisputed, legal, equitable, secured, or unsecured or (ii) a right to an
equitable remedy for breach of performance if such breach gives rise to a
payment, whether or not such right to an equitable remedy is reduced to
judgment, fixed, contingent, matured, unmatured, disputed, undisputed, secured,
or unsecured.  With respect to any such contingent liabilities, such liabilities
shall be computed at the amount which, in light of all the facts and
circumstances existing at the time, represents the amount which can reasonably
be expected to become an actual or matured liability.

“Specified Debt” shall mean the Indebtedness outstanding under (i) the Credit
Agreement, dated as of June 14, 2004, by and among the Operating Company, as
borrower, Wachovia Bank, National Association, as Syndication Agent, Madison
Capital Funding LLC, as Agent, and the various financial institutions party
thereto as lenders thereunder and the Loan Documents (as defined therein), each
as amended or otherwise modified prior to the date hereof and (ii) the Senior
Subordinated Note Agreement, dated as of June 14, 2004, by and among the
Operating Company, as borrower, the Seller, the Company and the Northwestern
Mutual Life Insurance Company and the Subordinated Note Documents (as defined
therein), each as amended or otherwise modified prior to the date hereof.

“Subsidiary” of any Person means, on any date, any Person of which securities or
other ownership interests representing more than fifty percent of the equity or
more than fifty percent of the ordinary voting power or, in the case of a
partnership, more than fifty percent of the general partnership interests or
more than fifty percent of the profits or losses of which are, as of such date,
owned, controlled or held by the applicable Person or one or more subsidiaries
of such Person.

“Survival Expiration Date” shall  have the meaning set forth in Section 8.1(a).

“Tax” means any foreign, federal, state, county or local income, sales and use,
excise, franchise, real and personal property, gross receipt, capital stock,
production, business and occupation, disability, employment, payroll, severance,
or withholding tax

8


--------------------------------------------------------------------------------


or other tax, duty, fee, assessment or charge imposed by any taxing authority,
including any interest, addition of Tax or penalties related thereto.

“Tax Return” means any return, report, declaration, information return or other
document required to be filed with any Tax authority with respect to Taxes,
including any amendments thereof.

“Third Party Claims” shall have the meaning set forth in Section 7.3(a).

“Trademarks” means all U.S. and foreign trademarks, service marks, trade names
and Internet domain names, together with the goodwill symbolized by any of the
foregoing, and all registrations and applications relating to the foregoing and
all common law rights relating thereto.

“Trade Secrets” means all U.S. and foreign trade secrets, proprietary know-how
and other confidential and proprietary information and proprietary documents.

“Transfer Taxes” means any sales, use, stock transfer, real property transfer,
real property gains, transfer, stamp, registration, documentary, recording or
similar duties or taxes together with any interest thereon, penalties, fines,
costs, fees, additions to tax or additional amounts with respect thereto
incurred in connection with the transactions contemplated hereby.

“Trust Fund” shall have the meaning set forth in Section 3.2(j).

“WARN Act” shall have the meaning set forth in Section 4.10.

ARTICLE II

PURCHASE AND SALE OF SHARES

Section 2.1          Purchase and Sale of Shares.

(a)           Buyer and Seller hereby agree that, upon the terms and subject to
the satisfaction or waiver, if permissible, of the conditions hereof, at the
Closing, Buyer shall purchase from Seller, and Seller shall sell, transfer,
assign and deliver to Buyer, all of the Shares held by Seller, free and clear of
Encumbrances (other than restrictions imposed by applicable state and federal
securities Laws).

(b)           At the Closing, Buyer shall pay, in consideration for the purchase
of the Shares pursuant to Section 2.1(a), in cash an amount equal to the sum of
$280,000,000 plus the Company Cash Balance (as defined below) plus the
Additional Consideration (the “Purchase Price”), of which $15,000,000 (the
“Escrow Amount”) shall be deposited into the Escrow Account maintained with the
Escrow Agent for the purposes of satisfying the obligations under Article VII;
provided that, the Seller shall concurrently use a portion of the Purchase Price
to payoff the Specified Debt in full.  The Escrow Amount shall be released from
escrow in accordance with the terms of the Escrow Agreement.  The “Company Cash
Balance” means an amount equal to the

9


--------------------------------------------------------------------------------


normalized cash and cash equivalents of the Company and its Subsidiaries as of
11.59 p.m. Central Time on the day immediately prior to the date of this
Agreement, which the parties agree is equal to $5,000,000.

Section 2.2          Closing.  The closing of the transactions contemplated by
this Agreement (the “Closing”) shall be held at the offices of Ropes & Gray LLP,
located at 1211 Avenue of the Americas, New York, New York, at 10:00 a.m., New
York City time, following the satisfaction or waiver, if permissible, of the
conditions to Closing set forth in Article V (other than conditions which by
their nature can be satisfied only at Closing), at such date as Buyer and Seller
mutually agree, which shall be no later than the third Business Day after
satisfaction or waiver, if permissible, of the conditions to the Closing set
forth in Article V (the “Closing Date”), unless another date is agreed to in
writing by Buyer and Seller.

(b)           Deliveries by Seller.  At the Closing, Seller shall deliver, or
cause to be delivered, to Buyer:

(i)            a certificate or certificates evidencing the Shares of the
Company owned by the Seller, along with a duly executed stock transfer power in
the name of Buyer in respect of all such Shares;

(ii)           evidence that the Seller Transaction Expenses have been paid by
Seller to the appropriate parties to whom such expenses are due; and

(iii)          all other documents required to be delivered by Seller on or
prior to the Closing Date pursuant to this Agreement.

(c)           Deliveries by Buyer.  At the Closing, Buyer shall deliver, or
cause to be delivered, to Seller:

(i)            the Purchase Price less the Escrow Amount, by wire transfer of
immediately available funds, to an account or accounts designated by Seller
prior to Closing;

(ii)           the Escrow Amount to the Escrow Agent for deposit into the Escrow
Account established pursuant to the Escrow Agreement;

(iii)          the Reimbursable Transaction Expenses to an account or accounts
designated by Seller prior to Closing; and

(iv)          all other documents required to be delivered by Buyer on or prior
to the Closing Date pursuant to this Agreement.

ARTICLE III

REPRESENTATIONS AND WARRANTIES

10


--------------------------------------------------------------------------------


Section 3.1          Representations and Warranties of Seller.  Except as set
forth in the Seller Disclosure Schedule, Seller represents and warrants to Buyer
as follows:

(a)           Due Organization and Good Standing of Seller.  Seller is validly
existing and in good standing under the Laws of the State of Texas.

(b)           Authorization of Transaction by Seller.  Seller has all requisite
limited liability company power and authority to execute, deliver and perform
its obligations under this Agreement and the Ancillary Agreements, and to
consummate the transactions contemplated hereby and thereby.  The execution,
delivery and performance by Seller of this Agreement and the Ancillary
Agreements and the consummation by Seller of the transactions contemplated
hereby and thereby have been duly and validly authorized by all necessary
corporate action on the part of Seller, and no other limited liability company
proceedings on the part of Seller are necessary to authorize the execution,
delivery and performance by Seller of this Agreement and the Ancillary
Agreements or to consummate the transactions contemplated hereby or thereby. 
This Agreement has been duly executed and delivered by Seller and, assuming due
authorization, execution and delivery by Buyer, constitutes, and each Ancillary
Agreement, when executed and delivered by Seller (assuming due authorization,
execution and delivery by the other parties thereto) shall constitute, a valid
and binding obligation of Seller, enforceable against Seller in accordance with
its terms, except that such enforcement may be limited by bankruptcy,
insolvency, reorganization, moratorium or other similar Laws now or hereafter in
effect relating to or affecting the rights and remedies of creditors and general
principles of equity (whether considered in a proceeding at law or in equity).

(c)           Due Organization and Good Standing.  The Company is duly formed,
validly existing and in good standing under the Laws of the State of Texas. Each
Subsidiary of the Company is duly formed, validly existing and in good standing
under the Laws of the jurisdiction of its organization. Each of the Company and
its Subsidiaries is qualified or otherwise authorized to act as a foreign
corporation and is in good standing under the Laws of every other jurisdiction
in which such qualification or authorization is necessary under applicable Law,
except where the failure to be so qualified or otherwise authorized would not
have a Material Adverse Effect. Each of the Company and its Subsidiaries has all
requisite power and authority to own, lease and operate its respective
properties and to carry on its respective businesses as now conducted, except
where the failure to have such power and authority would not have a Material
Adverse Effect. The Seller has made available to the Buyer complete and accurate
copies of the minute books of the Company and its Subsidiaries.

(d)           Subsidiaries.  Section 3.1(d)(i) of the Seller Disclosure Schedule
contains a list of each Subsidiary of the Company, including its name, its
jurisdiction of incorporation or formation and other jurisdictions in which it
is qualified or authorized to do business.  Except as set forth in Section
3.1(d)(ii) of the Seller Disclosure Schedule, (i) all of the issued and
outstanding shares of capital stock or ownership interests, partnership capital
or equivalent of each Subsidiary of the Company

11


--------------------------------------------------------------------------------


is owned directly or indirectly by the Company, free and clear of all
Encumbrances (other than restrictions imposed by applicable state and federal
securities Laws), and are duly authorized and validly issued, free of preemptive
rights and, as to corporate Subsidiaries, are fully paid and non-assessable and
(ii) there is no subscription, option, warrant, call right, agreement or
commitment relating to the issuance, sale, delivery, transfer or redemption by
any Subsidiary of the Company of the capital stock, partnership capital or
equivalent of any Subsidiary of the Company.

(e)           Governmental Filings.  No filings or registration with,
notification to, or authorization, consent or approval of any Governmental
Entity (collectively, “Governmental Filings”) are required in connection with
the execution, delivery and performance of this Agreement or the Ancillary
Agreements by Seller, except (i) Governmental Filings under the HSR Act, (ii)
Governmental Filings that become applicable as a result of matters specifically
related to Buyer or its Affiliates or (iii) such other Governmental Filings the
failure of which to be obtained or made would not have a Material Adverse Effect
and would not materially impair Seller’s ability to consummate the transactions
contemplated hereby.

(f)            Capital Structure.  The authorized capital stock of the Company
consists of 10,000 Shares, all of which are issued and outstanding.  All of the
issued and outstanding Shares of the Company have been duly authorized and
validly issued, are fully paid and non-assessable, and have not been issued in
violation of any preemptive rights, rights of first refusal or similar rights. 
Except as set forth in Section 3.1(f)(i) of the Seller Disclosure Schedule, the
Company has no other capital stock or equity securities authorized, issued or
outstanding, and there are no agreements, options, warrants or other rights or
arrangements existing or outstanding that provide for the sale or issuance of
any of the foregoing (other than this Agreement).  Seller is the record and
beneficial owner of all of the issued and outstanding Shares and, at Closing,
the Shares purchased by Buyer shall constitute all of the issued and outstanding
shares in the authorized capital of the Company. Except as set forth in Section
3.1(f)(ii) of the Seller Disclosure Schedule, there are no stockholder
agreements, voting trusts or other agreements or understandings relating to the
voting, purchase, redemption or other acquisition of any shares of the capital
stock of the Company.  There are no unpaid dividends, whether current or
accumulated, due or payable on any shares of capital stock of the Company. Upon
the delivery and payment for the Shares at the Closing as contemplated by this
Agreement, Buyer will receive good and valid title for the Shares free and clear
of all Encumbrances (other than restrictions imposed by applicable state and
federal securities Laws).  Except as set forth in Section 3.1(f)(iii) of the
Seller Disclosure Schedule, the Company and its Subsidiaries have no
Indebtedness other than the Specified Debt.  Section 3.1(f)(iv) of the Seller
Disclosure Schedule contains a list as of the date hereof of each holder of
profits interests in the Seller and the number of such interests that will
become vested in accordance with their terms upon the Closing. As of the date
hereof, no employee of the Company or any of its Subsidiaries holds any equity
interests in Seller other than those identified in Section 3.1(f)(iv) of the
Seller Disclosure Schedule.

12


--------------------------------------------------------------------------------


(g)           Financial Statements.  The Seller has delivered to Buyer a true
and complete copy of the Financial Statements.  The Financial Statements have
been prepared in accordance with GAAP, consistently applied (except as disclosed
in the footnotes thereto), and fairly present the financial position of the
Company and any of its Subsidiaries as of the dates thereof and their results of
operations and cash flows for the periods then ended, subject, in the case of
unaudited statements, to normal year-end audit adjustments and the absence of
notes thereto.

(h)           No Conflict or Violation.  Except as set forth in Section 3.1(h)
of the Seller Disclosure Schedule, the execution, delivery and performance by
Seller of this Agreement and the Ancillary Agreements and the consummation by
Seller of the transactions contemplated hereby and thereby do not (i) assuming
all Governmental Filings described in Section 3.1(e) have been obtained or made,
violate any applicable Law to which any of Seller, the Company or any of its
Subsidiaries are subject; (ii) require a consent or approval under, conflict
with, result in a violation or breach of, or constitute a default under, result
in the acceleration of, create in any party the right to accelerate, terminate
or cancel any Contract of the Company or any of its Subsidiaries; or (iii)
violate the certificate of incorporation, limited liability company agreement,
by-laws or other similar organizational documents of any of Seller, the Company
or any of its Subsidiaries, except with respect to the foregoing clauses (i) and
(ii) as would not have a Material Adverse Effect and would not materially impair
Seller’s ability to consummate the transactions contemplated hereby.

(i)            Legal Proceedings.  Except as set forth in Section 3.1(i) of the
Seller Disclosure Schedule, as of the date of this Agreement, there are no
Actions pending or, to the Knowledge of Seller, threatened against the Company
or any of its Subsidiaries which (i) if adversely determined, would have a
Material Adverse Effect or (ii) challenge the validity or enforceability of this
Agreement or seek to enjoin or prohibit consummation of the transactions
contemplated hereby.  Except as set forth in Section 3.1(i) of the Seller
Disclosure Schedule, neither the Company nor any of its Subsidiaries is subject
to any judgment, decree, injunction or order of any Governmental Entity which
has had or would have a Material Adverse Effect or would materially impair
Seller’s ability to consummate the transactions contemplated hereby.

(j)            Personal Property.  Except as set forth in Section 3.1(j) of the
Seller Disclosure Schedule or as may be reflected in the Financial Statements,
the Company and its Subsidiaries have good and valid title, free and clear of
any Encumbrances (except for Permitted Encumbrances) to all the tangible
personal property reflected in the Financial Statements and all tangible
personal property acquired since the Balance Sheet Date, except as would not
have a Material Adverse Effect and except for such tangible personal property as
has been disposed of in the ordinary course of business.

(k)           Real Property.  Neither the Company nor any of its Subsidiaries
owns any real property.  Section 3.1(k) of the Seller Disclosure Schedule sets
forth (i) the location of all real property (the “Real Property”) leased to the
Company or any of its Subsidiaries by a third party pursuant to a lease,
sublease or other

13


--------------------------------------------------------------------------------


similar agreement under which the Company or any of its Subsidiaries is the
lessee or sublessee (collectively, the “Company Leases”) and (ii) a list of all
Company Leases.  True and complete copies of all Company Leases, together with
all modifications, extensions, amendments and assignments thereof, if any, have
been furnished or made available to Buyer.

(l)            Taxes.  Except as set forth in Section 3.1(l) of the Seller
Disclosure Schedule, (i) the Company and its Subsidiaries have accurately and
timely filed (taking into account extensions) all material Tax Returns required
to have been filed by them and have timely paid all material Taxes whether or
not shown to be due thereon or, where payment is not yet due, have made adequate
provision for all material Taxes in the Financial Statements of the Company in
accordance with GAAP; (ii) the Company has not received any written notice of
any claims, actions, suits, proceedings or investigations for the assessment or
collection of material Taxes with respect to the Company or any of its
Subsidiaries; (iii) there are no liens for Taxes against any assets of the
Company or any of its Subsidiaries, other than liens for Taxes not yet due and
payable or contested in good faith; (iv) neither the Company nor any of its
Subsidiaries (A) is or has been a member of an affiliated group filing a
consolidated Tax Return (other than a group the common parent of which is the
Company), (B) has any liability for Taxes of any person arising from the
application of Treasury Regulation section 1.1502-6 or analogous provision of
state, local, or foreign law, or (C) is a party to or bound by any tax
allocation, sharing, indemnity or similar agreement or arrangement with respect
to income Taxes; (v) neither the Company nor any of its Subsidiaries is required
to make any disclosure to the IRS with respect to its participation in a “listed
transaction” pursuant to Treasury Regulation section 1.6011-4(b)(2); and (vi)
neither the Company nor any of its Subsidiaries have executed or filed with any
Tax authority any agreement extending the period for assessment or collection of
any material Taxes.

(m)          Absence of Certain Changes.  Except as set forth in Section 3.1(m)
of the Seller Disclosure Schedule and as otherwise expressly contemplated
hereby, from the Balance Sheet Date, there has not occurred any Material Adverse
Effect.  Except as set forth in Section 3.1(m) of the Seller Disclosure Schedule
and as otherwise expressly contemplated hereby, from the Balance Sheet Date, the
Company and its Subsidiaries have conducted the Business in the ordinary course
consistent with past practices, and neither the Company nor any of its
Subsidiaries has taken any action which would have been prohibited by Section
4.1 if such action had been taken after the date hereof.

(n)           Company Contracts.

(i)            Section 3.1(n)(i) of the Seller Disclosure Schedule sets forth a
list of Contracts in effect as of the date of this Agreement to which the
Company or any of its Subsidiaries is a party, which are in the categories
listed below (collectively, the “Company Contracts”); provided, however, that a
Contract referenced by more than one description need only be listed once on the
Seller Disclosure Schedule:

14


--------------------------------------------------------------------------------


(1)           any Contract involving a collective bargaining agreement and any
employment, consulting or similar agreement requiring payment by the Company or
any of its Subsidiaries of base annual compensation in excess of $150,000,
except for any such Contract that is terminable at will and which does not
provide for any severance or termination pay (other than those required under
applicable Law and other than severance pursuant to the Company’s general
severance policy);

(2)           any Contract evidencing Indebtedness of the Company or any of its
Subsidiaries, or under which the Company or any of its Subsidiaries have issued
any note, bond, indenture, mortgage, security interest or other evidence of
Indebtedness, or has directly or indirectly guaranteed Indebtedness, liabilities
or obligations of any Person (other than the Company or any of its
Subsidiaries);

(3)           any Contract (i) for the sale or purchase of products or provision
of services by or to the Company or any of its Subsidiaries (other than ordinary
course purchase orders or sales orders) that involve products or services having
a value of at least $1,000,000 in any year other than any Contracts with
customers; (ii) for the sale of products or provision of services by or to the
Company or any of its Subsidiaries (other than ordinary course purchase orders
or sales orders) with any of the twenty (20) largest customers for the Business
based on the dollar volume of sale for the year ended December 31, 2006 and for
the three month period ended March 31, 2007, respectively, and (iii) to sell or
otherwise dispose of any assets having a fair market value in excess of $100,000
other than in the ordinary course of business;

(4)           any Contract under which the Company or any of its Subsidiaries is
or may become obligated to pay any amount in respect of deferred or conditional
purchase price (other than ordinary trade terms), indemnification obligations,
purchase price adjustment or otherwise in connection with any (i) acquisition or
disposition of all or substantially all of the assets or securities constituting
a line of business of any Person, (ii) merger, consolidation or other business
combination, or (iii) series or group of related transactions or events of a
type specified in subclauses (i) and (ii);

(5)           any license agreement pursuant to which the Company or any of its
Subsidiaries (i) has acquired the right to use any material Company Intellectual
Property, other than “off-the-shelf” software that is generally commercially
available, or (ii) has granted to any third party any license to use any
material Company Intellectual Property or any Company Intellectual Property on
an exclusive basis;

(6)           any agreement for capital expenditures or the acquisition or
construction of fixed assets for the benefit and use of the Company or any of
its Subsidiaries, requiring payments by the Company or any of its Subsidiaries
in excess of $100,000 for the fiscal year ended December 31, 2006 or any fiscal
year thereafter;

15


--------------------------------------------------------------------------------


(7)           any Contract containing a covenant not to compete or that
materially impairs the ability of the Company or any of its Subsidiaries to
freely conduct the Business in any geographic area, any line of business or
industry or containing any non-solicitation restriction or that materially
limits the ability of the Company or any of its Subsidiaries to hire or solicit
any employees, in each case other than Contracts with any customer that restrict
the ability of the Company or  any of its Subsidiaries to hire or solicit
employees of such customer;

(8)           any Contract which creates a partnership or joint venture or
similar arrangement;

(9)           any Contract relating to the acquisition or disposition, since
January 1, 2002, by the Company or any of its Subsidiaries of any operating
business, assets (other than inventory in the ordinary course of business
consistent with past practice) or capital stock of any other Person;

(10)         any Contract with Seller or any of its Affiliates (other than the
Company and its Subsidiaries);

(11)         any Contract which would be required to be filed as an exhibit to a
Registration Statement on Form S-1 if the Company was the registrant thereunder;
and

(12)         any Contract that would reasonably be expected to prevent,
materially delay or materially impede the Seller’s or the Company’s ability to
consummate the transactions contemplated by this Agreement;

(13)         any individual Contract to which the Company or any of its
Subsidiaries is a party or by which it is bound (other than customer contracts),
the loss of which would have a Material Adverse Effect; and

(14)         any outstanding written commitment to enter into any agreement of
the type described in subsections (1) through (13) of this Section 3.1(n)(i).

(ii)           A true, correct and complete copy of each Company Contract has
been previously made available to Buyer.  Except as set forth in Section
3.1(n)(ii) of the Seller Disclosure Schedule, (i) each Company Contract (A)
constitutes a valid and binding obligation of the Company or the Subsidiary of
the Company party thereto and (B) assuming such Company Contract is binding and
enforceable against the other parties thereto, is enforceable against the
Company or the Subsidiary party thereto, except as limited by bankruptcy,
insolvency, reorganization, moratorium or other similar Laws affecting the
enforcement of creditors’ rights in general and subject to general principles of
equity (regardless of whether such enforceability is considered in a proceeding
at law or in equity), and (ii) neither the Company nor any of its Subsidiaries
is in breach of or default under any Company Contract, except, in each case set
forth in clauses (i) and (ii), where such failure to be so valid, binding and
enforceable, or

16


--------------------------------------------------------------------------------


such breach or default, would not have a Material Adverse Effect.  Except as
disclosed in Section 3.1(n) of the Seller Disclosure Schedule, the Seller is not
party to any Company Contract.

(o)           Labor.  Except as set forth in Section 3.1(o) of the Seller
Disclosure Schedule, since January 1, 2006, no executive employee of the Company
or any of its Subsidiaries and no group of employees of the Company or any of
its Subsidiaries has informed the Company or any of its Subsidiaries in writing
of any plans to terminate his or their employment.  No labor strike or work
stoppage against the Company or any of its Subsidiaries is pending or, to the
Knowledge of Seller, threatened, and neither the Company nor any of its
Subsidiaries is subject to any pending labor dispute, arbitration, lawsuit or
administrative proceeding which would have a Material Adverse Effect.  No
employees of the Company and any of its Subsidiaries are represented by any
labor union nor are any collective bargaining agreements otherwise in effect
with respect to such employees in connection with their employment by the
Company or any of its Subsidiaries, and no union organizing activities involving
such employees are pending or, to the Knowledge of Seller, threatened.  Except
for such independent contractors, if any, as are set forth in Section 3.1(o) of
the Seller Disclosure Schedule, all employees and independent contractors of the
Business are employed or retained, as applicable, by the Company or one of its
subsidiaries.

(p)           Compliance With Law.  Except for laws relating to Taxes and
employee benefits, which shall be governed exclusively by Section 3.1(l) and
Section 3.1(r), respectively, and except as set forth in Section 3.1(p) of the
Seller Disclosure Schedule, the Company and any of its Subsidiaries are, and
since June 14, 2004 have been, in compliance with applicable Laws, except to the
extent any non-compliance therewith would not have a Material Adverse Effect. 
Except as set forth in Section 3.1(p) of the Seller Disclosure Schedule, all
approvals, authorizations, permits and licenses of Governmental Entities
(collectively, “Permits”) required to conduct the Business, as conducted on the
date hereof, are in the possession of one or more of the Company or its
Subsidiaries, as applicable, are in full force and effect and the Company and
its Subsidiaries are and, since June 14, 2004 have been, in compliance
therewith, except for such Permits the failure of which to possess or with which
to be in compliance would not have a Material Adverse Effect.

(q)           No Undisclosed Liabilities.  Except as reflected or reserved
against in the Financial Statements or the notes thereto, or in Section 3.1(q)
of the Seller Disclosure Schedule, neither the Company nor any of its
Subsidiaries had, as of the Balance Sheet Date, any liabilities required by GAAP
to be reflected or reserved against on an unaudited balance sheet of the Company
and any of its Subsidiaries.  Except as set forth in Section 3.1(q) of the
Seller Disclosure Schedule, since the Balance Sheet Date, neither the Company
nor any of its Subsidiaries has incurred any liabilities required by GAAP to be
reflected or reserved against on an unaudited balance sheet of the Company and
any of its Subsidiaries, except such liabilities which were incurred in the
ordinary course of business which would not have a Material Adverse Effect.

17


--------------------------------------------------------------------------------


(r)            Employee Benefit Plans.

(i)            Section 3.1(r)(i) of the Seller Disclosure Schedule sets forth a
list of each Company Plan.

(ii)           Seller represents and warrants, except as set forth in Section
3.1(r)(ii) of the Seller Disclosure Schedule, that:

(1)           each Company Plan has been established and administered in
accordance with its terms and applicable Law, including, as to each Company Plan
that is subject to United States Law, ERISA and the Code, except as would not
have a Material Adverse Effect;

(2)           each Company Plan that is an “employee pension benefit plan”
(within the meaning of ERISA Section 3(2)) of the Company and any of its
Subsidiaries has received a favorable determination letter as to its
qualification.  To the Seller’s Knowledge, no event has occurred or circumstance
exists that would give rise to disqualification or loss of tax-exempt status of
any Company Plan or a related trust.  No Company Plan is subject to the
provisions of Section 302 or Title IV of ERISA or Section 412 of the Code. No
prohibited transaction (within the meaning of Section 4975 of the Code) has
occurred with respect to any Company Plan that is reasonably likely to result in
material liability to the Company and none of the Seller, the Company, nor its
Subsidiaries is reasonably expected to be subject to a material liability under
Title IV of ERISA;

(iii)          With respect to each Company Plan, no Action that is reasonably
likely to result in material liability to the Company is pending or, to the
Seller’s Knowledge, threatened, other than claims for benefits in the ordinary
course;

(iv)          Except as contemplated by Section 4.2 or as set forth in Section
3.1(r)(iv) of the Seller Disclosure Schedule, the consummation of the
transactions contemplated hereby (either alone or in connection with any
termination of employment following the Closing) shall not (i) entitle any
current or former employee or officer of the Company or any of its Subsidiaries
to severance pay, unemployment compensation or any other payment, (ii)
accelerate the time of payment or vesting, or increase the amount of any
compensation or benefit due any such employee or officer, or (iii) require the
Company or any of its Subsidiaries to fund any vehicle for the benefit of any of
their respective employees; and

(v)           With respect to each Company Plan that is not subject to United
States Law, each such plan required to be registered has been registered and has
been maintained in good standing with applicable regulatory authorities.

(s)           Intellectual Property.

(i)            Section 3.1(s)(i) of the Seller Disclosure Schedule sets forth,
for the Company Intellectual Property owned by the Company or any

18


--------------------------------------------------------------------------------


of its Subsidiaries, (a) a list of all U.S. and foreign:  (i) patents and patent
applications; (ii) trademark registrations and applications (including Internet
domain name registrations); and (iii) copyright registrations and applications,
and (b) a list of all material unregistered trademarks and tradenames, material
proprietary databases and material internally developed software.  The
registrations set forth in Section 3.1(s)(i) of the Seller Disclosure Schedule
are in effect and subsisting, except as otherwise noted in Section 3.1(s)(i) of
the Seller Disclosure Schedule.

(ii)           Except as set forth in Section 3.1(s)(ii) of the Seller
Disclosure Schedule, (a) the Company and its Subsidiaries, own or have the right
to use all Intellectual Property, and the goodwill associated therewith, used in
the conduct of their businesses as currently conducted or as currently proposed
to be conducted by the Seller, free and clear of all Encumbrances (other than
licenses in the ordinary course of business relating thereto), except as would
not have a Material Adverse Effect, (b) the conduct of the Business does not
infringe or otherwise violate any Person’s Intellectual Property, and there is
no such claim pending or threatened against the Company or any of its
Subsidiaries, except as would not have a Material Adverse Effect, (c) to the
Knowledge of the Seller, no Person is infringing or otherwise violating any
Company Intellectual Property owned or exclusively licensed by the Company or
any of its Subsidiaries, and no such claims are pending or threatened against
any Person by the Company or any of its Subsidiaries and (d) the Company and its
Subsidiaries take reasonable actions to protect and maintain material Company
Intellectual Property, including executing all appropriate confidentiality
agreements and invention assignments, except as would not have a Material
Adverse Effect.

(t)            Brokers’ Fees.  No broker, investment banker, financial advisor
or other person is entitled to any broker’s, finder’s, financial advisor’s or
other similar fee or commission in connection with this Agreement or the
transactions contemplated hereby based upon arrangements made by or on behalf of
Seller, other than Deutsche Bank Securities Inc., which is acting as financial
advisor to Seller and its Affiliates in connection with the transactions
contemplated by this Agreement, and Monitor Clipper Partners, LLC. Seller shall
pay and satisfy all fees and expenses of, and liabilities to, Deutsche Bank
Securities Inc. and Monitor Clipper Partners, LLC.

(u)           Customers.  Section 3.1(u) of the Seller Disclosure Schedule sets
forth for the year ended December 31, 2006, the names of the ten (10) largest
customers of the Business based on the dollar volume of sales.  Since December
31, 2005 through the date of this Agreement, none of the Seller, the Company nor
any of its Subsidiaries has received written notice from any such customer to
the effect, and as of the date of this Agreement, the Seller has no Knowledge
that, any such customer will stop buying products or services of, or otherwise
materially and adversely change its business relationship with, the Company or
any of its Subsidiaries.

(v)           Affiliate Transactions.  Except as set forth in Section 3.1(v)(i)
of the Seller Disclosure Schedule, neither the Company nor any of its

19


--------------------------------------------------------------------------------


Subsidiaries is a party to any agreement, arrangement, transaction or
understanding with the Seller or any Affiliate of the Seller (other than the
Company or any of its Subsidiaries) (such Affiliates, “Non-Company Affiliates”).
Section 3.1(v)(i) of the Seller Disclosure Schedule describes all material
services provided by any Non-Company Affiliate to the Company or any of its
Subsidiaries and all other material arrangements of the Company and its
Subsidiaries with any of the Non-Company Affiliates. Prior to the Closing, all
of the agreements, arrangements, transactions and understandings set forth in
Section 3.1(v)(ii) of the Seller Disclosure Schedule shall be terminated without
any liability to the Company or its Subsidiaries.  The Seller does not have any
material assets or material operations other than its ownership of the capital
stock of the Company.

(w)          Insurance.  Schedule 3.1(w) lists and briefly describes each
insurance policy maintained by the Company or any of its Subsidiaries
(collectively, “Insurance Policies”) and sets forth the date of expiration of
each such Insurance Policy.  The Seller has made available to Buyer complete and
correct copies of the Insurance Policies.  All of such Insurance Policies are in
full force and effect in accordance with their respective terms, and none of the
Company and its Subsidiaries is in default in any material respect with respect
to their obligations under any of the Insurance Policies.  None of the premiums
or payments payable under the Insurance Policies for periods prior to and ending
on the Closing Date shall be due after the Closing Date.

(x)            Proxy Statement.  The information to be supplied by the Seller
for inclusion in the Proxy Statement to be sent in connection with the meeting
of Buyer’s shareholders to consider the approval of this Agreement (the “Buyer
Shareholders’ Meeting”) shall not, on the date the Proxy Statement is first
mailed to Buyer’s shareholders contain any untrue statement of a material fact
or omit to state any material fact required to be stated therein or necessary in
order to make the statements therein, in light of the circumstances under which
they are made, not false or misleading.  If at any time prior to the Closing,
any event relating to the Company or any of its Subsidiaries should be
discovered by the Seller which should be set forth in a supplement to the Proxy
Statement, the Seller shall promptly inform Buyer.  Notwithstanding the
foregoing, the Seller makes no representation or warranty with respect to any
information supplied by Buyer or any Person other than the Seller or any agent
or representative thereof which is contained in any of the foregoing documents. 
Without limiting the foregoing, and for the avoidance of doubt, any disclosure
in the “description of the business”, “risk factors” or the “MD&A” section of
the Proxy Statement shall not be considered as among the information supplied by
the Seller for inclusion in the Proxy Statement.

(y)           Disclaimer of Warranties.  NOTWITHSTANDING ANY PROVISION OF THIS
AGREEMENT TO THE CONTRARY, SELLER MAKES NO REPRESENTATIONS OR WARRANTIES TO
BUYER IN CONNECTION WITH THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT EXCEPT
AS SPECIFICALLY SET FORTH IN THIS SECTION 3.1.  ALL OTHER REPRESENTATIONS AND
WARRANTIES, WHETHER EXPRESS OR IMPLIED, ARE DISCLAIMED BY SELLER.

20


--------------------------------------------------------------------------------


Section 3.2            Representations and Warranties of Buyer.  Buyer
represents and warrants to Seller as follows:

(a)           Due Organization and Good Standing of Buyer.  Buyer is duly
incorporated, validly existing and in good standing under the Laws of the State
of Delaware.

(b)           Authorization of Transaction by Buyer.  Buyer has all requisite
corporate power and authority to execute, deliver and perform its obligations
under this Agreement and the Ancillary Agreements and to consummate the
transactions contemplated hereby and thereby.  The execution, delivery and
performance by Buyer of this Agreement and the Ancillary Agreements and the
consummation by Buyer of the transactions contemplated hereby and thereby will
be, upon Buyer Shareholder Approval, duly and validly authorized by all
necessary corporate action on the part of Buyer, and, other than the Buyer
Shareholder Approval, no other corporate proceedings on the part of Buyer are
necessary to authorize the execution, delivery and performance by Buyer of this
Agreement and the Ancillary Agreements or to consummate the transactions
contemplated hereby and thereby.  This Agreement has been duly executed and
delivered by Buyer and, assuming due authorization, execution and delivery by
Seller, constitutes, and each Ancillary Agreement, when executed and delivered
by Buyer (assuming due authorization and delivery by the other parties thereto)
shall constitute, a valid and binding obligation of Buyer, enforceable against
Buyer in accordance with its terms, except that such enforcement may be limited
by bankruptcy, insolvency, reorganization, moratorium or other similar Laws now
or hereafter in effect relating to or affecting the rights and remedies of
creditors and general principles of equity (whether considered in a proceeding
at law or in equity).

(c)           Governmental Filings.  No Governmental Filings are required in
connection with the execution, delivery and performance of this Agreement by
Buyer, except (i) Governmental Filings under the HSR Act, (ii) Governmental
Filings that become applicable as a result of matters specifically related to
Seller or its Affiliates or (iii) such other Governmental Filings the failure of
which to be obtained or made would not materially impair Buyer’s ability to
consummate the transactions contemplated hereby.

(d)           No Conflict or Violation.  The execution, delivery and performance
by Buyer of this Agreement and the Ancillary Agreements and the consummation of
the transactions contemplated hereby and thereby do not (i) assuming all
authorizations, consents and approvals described in Section 3.2(c) have been
obtained or made, violate any applicable Law to which Buyer is subject; (ii)
require a consent or approval under, conflict with, result in a violation or
breach of, or constitute a default under, result in the acceleration of, create
in any party the right to accelerate, terminate or cancel any Contract to which
Buyer is a party; or (iii) violate the certificate of incorporation or by-laws
of Buyer, except with respect to the foregoing clause (i) and (ii) as would not,
individually or in the aggregate, materially impair Buyer’s ability to
consummate the transactions contemplated hereby.

21


--------------------------------------------------------------------------------


(e)           Legal Proceedings.  As of the date of this Agreement, there are no
Actions pending or, to the Knowledge of Buyer, threatened which challenge the
validity or enforceability of this Agreement or seeks to enjoin or prohibit
consummation of the transactions contemplated hereby.  Buyer is not subject to
any judgment, decree, injunction or order of any Governmental Entity which would
materially impair Buyer’s ability to consummate the transactions contemplated
hereby.

(f)            Acquisition of Shares for Investment.  Buyer has such Knowledge
and experience in financial and business matters that it is capable of
evaluating the merits and risks of Buyer’s purchase of the Shares.  Buyer
confirms that it can bear the economic risk of its investment in the Shares and
can afford to lose its entire investment in the Shares, has been furnished the
materials relating to Buyer’s purchase of the Shares which it has requested, and
Seller has provided Buyer the opportunity to ask questions of the officers and
management employees of the Company and to acquire additional information about
the business and financial condition of the Company and its Subsidiaries.  Buyer
is acquiring the Shares for investment and not with a view toward or for sale in
connection with any distribution thereof, or with any present intention of
distributing or selling such Shares.  Buyer agrees that the Shares may not be
sold, transferred, offered for sale, pledged, hypothecated or otherwise disposed
of without registration under the Securities Act of 1933, as amended, except
pursuant to an exemption from such registration available under such Act.

(g)           Debt Commitment Letter.  Buyer has delivered to the Seller a true
and complete copy of the executed commitment letter from Deutsche Bank Trust
Company Americas and Deutsche Bank Securities Inc. (the “Debt Commitment
Letter”), pursuant to which, and subject to the terms and conditions thereof,
certain lenders and their affiliates have committed to provide and arrange the
financings described therein, the proceeds of which may be used to consummate
the purchase of the Shares and the other transactions contemplated by this
Agreement (the “Debt Financing”). As of the date of this Agreement, (i) the Debt
Commitment Letter, in the form so delivered, is (A) a valid and binding
obligation of the Buyer and, to the knowledge of the Buyer, the other parties
thereto and (B) valid and in full force and effect and has not been withdrawn or
terminated or otherwise amended or modified in any respect and (ii) Buyer is not
in breach of any of the terms or conditions set forth therein and no event has
occurred which, with or without notice, lapse of time or both, could reasonably
be expected to constitute a breach or failure to satisfy a condition precedent
set forth in the Debt Commitment Letter.  As of the date of this Agreement,
subject to the accuracy of the representations and warranties set forth in
Section 3.1 hereof, and the satisfaction of the conditions set forth in Section
5.1(a)(i) and (ii) hereof, Buyer has no reason to believe that it will be unable
to satisfy on a timely basis any term of condition of closing to be satisfied by
it set forth in the Debt Commitment Letter prior to or on the Closing Date. 
Assuming the funding of the Debt Financing in accordance with the Debt
Commitment Letter, the proceeds from such Debt Financing constitute all of the
financing required for the consummation of the transactions contemplated by this
Agreement and, together with the funds in the Trust Fund (of not less than $220
million and not more than $245 million), are sufficient for the satisfaction of
all of Buyer’s obligations under this Agreement, including the payment of the
Purchase Price (and any

22


--------------------------------------------------------------------------------


fees and expenses of or payable by Buyer).  All of the conditions precedent to
the obligations of the lenders under the Debt Commitment Letter to make the Debt
Financing available to Buyer are set forth in the Debt Commitment Letter. 
Notwithstanding anything in this Agreement to the contrary, the Debt Commitment
Letter may be amended, modified or supplemented after the date hereof but prior
to the Closing; provided that the terms thereof shall not (i) reduce the
aggregate amount of the Debt Financing, (ii) expand upon the conditions
precedent to the Debt Financing as set forth in the Debt Commitment Letter
delivered to the Seller at or prior to the date hereof in any respect that would
reasonably be expected to make such conditions less likely to be satisfied, or
(iii) reasonably be expected to delay the Closing.

(h)           Solvency.  Each of Buyer and the Company and its Subsidiaries
shall be Solvent immediately following the Closing, after giving effect to (i)
the transactions contemplated in this Agreement (assuming the accuracy of the
representations and warranties in Section 3.1 in all material respects and
assuming the Company and its Subsidiaries are Solvent immediately prior to the
Closing) and (ii) the incurrence of the Debt Financing, together with the
payment of all estimated legal, accounting and other fees related to such
financing.

(i)            Brokers’ Fees.  No broker, investment banker, financial advisor
or other person, other than Evercore Group LLC and, in connection with the
financing of the transactions contemplated by this Agreement, Deutsche Bank
Trust Company Americas and Deutsche Bank Securities Inc., the fees and expenses
for which shall be paid by Buyer and its Affiliates, is entitled to any
broker’s, finder’s, financial advisor’s or other similar fee or commission in
connection with this Agreement or the transactions contemplated hereby based
upon arrangements made by or on behalf of Buyer or any of its Affiliates.

(j)            Trust Fund.  As of the date hereof and at the Closing Date, Buyer
has and will have no less than Two Hundred Forty-Five Million Dollars
($245,000,000) invested in United States Government securities or in money
market funds in a trust account (the “Trust Fund”).

(k)           SEC Filings.  Buyer has made available to the Company a correct
and complete copy of each report, registration statement and definitive proxy
statement filed by Buyer with the SEC (the “Buyer SEC Reports”) prior to the
date of this Agreement.  As of their respective dates, the Buyer SEC Reports: 
(i) were prepared in accordance and complied in all material respects with the
requirements of the Securities Act or the Exchange Act, as the case may be, and
the rules and regulations of the SEC thereunder applicable to such Buyer SEC
Reports, and (ii) did not at the time they were filed (and if amended or
superseded by a filing prior to the date of this Agreement then on the date of
such filing and as so amended or superseded) contain any untrue statement of a
material fact or omit to state a material fact required to be stated therein or
necessary in order to make the statements therein, in light of the circumstances
under which they were made, not misleading.

23


--------------------------------------------------------------------------------


(l)            Financial Statements.  Each set of financial statements of Buyer
(including, in each case, any related notes thereto) contained in Buyer SEC
Reports, including each Buyer SEC Report filed after the date hereof until the
Closing, complied or will comply as to form in all material respects with the
published rules and regulations of the SEC with respect thereto, was or will be
prepared in accordance with GAAP applied on a consistent basis throughout the
periods involved (except as may be indicated in the notes thereto or, in the
case of unaudited statements, do not contain footnotes as permitted by Form 10-Q
of the Exchange Act) and each fairly presents or will fairly present in all
material respects the financial position of Buyer at the respective dates
thereof and the results of this operations and cash flows for the periods
indicated, except that the unaudited interim financial statements were, are or
will be subject to normal adjustments which were not or are not expected to have
a material adverse effect on Buyer taken as a whole.

(m)          No Reliance.  Buyer acknowledges that it has conducted to its
satisfaction an independent investigation of the financial condition,
liabilities, results of operations and projected operations of the Company and
its Subsidiaries and the nature and condition of their respective properties and
assets and the Business and, in making the determination to proceed with the
transactions contemplated by this Agreement and the Ancillary Agreements, has
relied solely on the results of its own independent investigation and the
representations and warranties set forth in this Agreement.  Buyer acknowledges
that none of Seller, the Company or any of its Subsidiaries, nor any other
Person, has made any representation or warranty, express or implied, as to the
accuracy or completeness of any information regarding the Company or any of its
Subsidiaries, the Business or other matters that is not included in this
Agreement.  Without limiting the generality of the foregoing, none of Seller,
the Company or any of its Subsidiaries, nor any other Person, has made a
representation or warranty to Buyer with respect to (a) any projections,
estimates or budgets for the Business, the Company or any of its Subsidiaries,
or (b) any material, documents or information relating to the Company or any of
its Subsidiaries made available to Buyer or its Representatives in any data room
or otherwise, except as expressly covered by a representation or warranty set
forth in this Agreement.  Buyer will not assert, except as provided in Article
VII, any claim against Seller, any of its Subsidiaries or any of their
respective directors, officers, employees, advisors, agents, direct or indirect
equity holders, consultants, investment bankers, brokers, representatives or
controlling persons, or any Affiliate of any of the foregoing, or hold Seller or
any such Person liable, for any inaccuracies, misstatements or omissions with
respect to information furnished by Seller or such Persons concerning the
Business, the Company or any of its Subsidiaries, this Agreement or the
transactions contemplated hereby.

ARTICLE IV

COVENANTS

Section 4.1       Conduct of the Company’s Business.  Seller agrees that, during
the period from the date of this Agreement until the earlier of the Closing or
the termination of this Agreement, except as (i) otherwise expressly
contemplated hereby, (ii)

24


--------------------------------------------------------------------------------


required by applicable Law, (iii) set forth in Section 4.1 of the Seller
Disclosure Schedule or (iv) consented to by Buyer in writing (which consent
shall not be unreasonably withheld or delayed), Seller shall cause each of the
Company and any of its Subsidiaries to (A) use reasonable best efforts to
preserve intact the present business organizations of the Company and its
Subsidiaries, (B) use reasonable best efforts to preserve the relationships with
customers, employees and others having business dealings with the Company and
its Subsidiaries in all material respects, (C) conduct their respective
businesses and operations in the ordinary course of business and (D) subject to
the foregoing clauses (i), (ii), (iii) and (iv), shall procure that each of the
Company and any of its Subsidiaries shall not:

(a)           authorize or effect any amendment to or change its certificate of
incorporation, by-laws or other organizational documents;

(b)           issue or authorize the issuance of any equity interests or equity
securities, or grant any options, warrants, or other rights to purchase or
obtain any of its equity securities or issue, sell or otherwise dispose of any
of its equity securities, other than to the Company or a Subsidiary of the
Company;

(c)           (A) issue any note, bond, or other debt security, or create,
incur, assume or guarantee any Indebtedness (other than any Indebtedness
incurred as a result of any draw on the revolving credit facility under the
terms of the Specified Debt) or (B) make any payments in respect of any
Indebtedness except as required under the terms of thereof;

(d)           enter into any Contract, or materially amend or modify any
existing Contract, in each case, with any Affiliate of the Company;

(e)           except in connection with customer engagements in the ordinary
course of business and except as otherwise expressly permitted by this Section
4.1, sell, lease, transfer, abandon, license, mortgage, pledge, create an
Encumbrance or otherwise dispose of the material property or assets of the
Company and its Subsidiaries other than pursuant to Contracts listed in the
Seller Disclosure Schedule;

(f)            make any capital expenditure, or commitments therefor, in excess
of $250,000;

(g)           cancel, compromise or settle any claim in excess of $250,000, or
intentionally waive or release any material rights, of the Company or any of its
Subsidiaries;

(h)           (A) adopt, enter into, amend in any material respect or terminate
any Company Plan, (B) grant or agree to grant any increase in the wages, salary,
bonus severance or other compensation, remuneration or benefits of any employee
of the Company or any of its Subsidiaries who is below partner-level, except in
accordance with any existing Company Plan or in the ordinary course of business
consistent with past practice or as required under applicable Law or (C) grant
or agree to grant any severance, other than Contracts providing for severance
payments entered into

25


--------------------------------------------------------------------------------


following the date of this Agreement not to exceed $300,000 in the aggregate, or
grant or agree to grant any increase in the wages, salary, bonus, severance or
other compensation, remuneration or benefits of any partner-level or above
partner-level employee of the Company or any of its Subsidiaries;

(i)            make any changes to their accounting principles (including
revaluation of any assets of the Company or any of its Subsidiaries, timing of
the collection of accounts receivable, billing of its customers, pricing and
payment terms, cash collection, cash payments, or writing off receivables or
reserves) or practices, other than as may be required by Law, GAAP or generally
accepted accounting principles in the jurisdictions of incorporation of the
relevant Company or Subsidiary;

(j)            enter into any material new line of business;

(k)           cancel or terminate its current insurance policies or cause any of
the coverage thereunder to lapse;

(l)            pay, make or declare any dividends or distributions in respect of
any of its capital stock;

(m)          change or make any material Tax elections, change any method of
accounting with respect to Taxes, file any amended Tax Return, or settle or
compromise any federal, state, local or foreign material Tax liability;

(n)           acquire (by merger, consolidation or acquisition of stock or
assets) any corporation, partnership or other business organization or division
thereof or collection of assets constituting all or substantially all of a
business or business unit;

(o)           make any loans, advances or capital contributions to any Person,
other than any advance to employees that is less than $10,000 and in the
ordinary course of business;

(p)           except as set forth in Section 4.1(p) of the Seller Disclosure
Schedule and except as expressly permitted by clauses (c), (e), (f), (g), (h)
and (o) of this Section 4.1, (i) enter into any Company Contract (other than
customer Contracts entered into in the ordinary course of business consistent
with past practices), (ii) amend or modify in any material respect, or terminate
or fail to renew (to the extent such Contract can be unilaterally renewed by the
Company or its Subsidiaries), any Company Contract or waive, release or assign
any material rights or claims thereunder or (iii) take any action, or omit to
take any actions, or permit any omission to act within the Company’s control,
which will cause a material breach of or default under any Company Contract; and

(q)           agree or otherwise commit to take any of the actions prohibited by
the foregoing clauses (a) through (p).

Section 4.2       Employment Matters.

26


--------------------------------------------------------------------------------


 

(a)           Upon the Closing Date, each of the Company and any of its
Subsidiaries shall continue to employ all individuals who are employees of the
Company or any of its Subsidiaries on the Closing Date, including employees not
actively at work due to injury, vacation, military duty, disability or other
leave of absence (the “Affected Employees”).  Until at least April 24, 2008,
Buyer shall not reduce any Affected Employee’s base salary or cash incentive
compensation opportunity, each as in effect immediately prior to the Closing
Date, and shall provide employee benefits and base salary, wage rates and annual
cash bonus opportunity (including group health, life, disability and severance
arrangements but excluding equity participation or equity-based compensation) to
Affected Employees that are no less favorable in the aggregate than those
provided to such persons and their dependents and beneficiaries immediately
prior to the Closing Date.  Periods of employment with the Company and any of
its Subsidiaries shall be taken into account for purposes of determining, as
applicable, the eligibility for participation and vesting of any employee under
all employee benefit plans offered by Buyer or any Affiliate of Buyer to the
Affected Employees, including vacation plans or arrangements, 401(k) or other
retirement savings plans and any severance or welfare plans.  Buyer shall (i)
waive any limitation on medical coverage of Affected Employees due to
pre-existing conditions and/or waiting periods under the applicable medical plan
of Buyer or any Affiliate of Buyer to the extent such Affected Employees are
currently covered under a medical employee benefit plan of the Company or any of
its Subsidiaries and (ii) credit each Affected Employee with all deductible
payments and co-payments paid by such employee under the medical employee
benefit plan of the Company or their Affiliates prior to the Closing Date during
the year in which the Closing occurs for the purpose of determining the extent
to which any such employee has satisfied his or her deductible and whether he or
she has reached the out-of-pocket maximum under any medical plan of Buyer or any
Affiliate of Buyer for such year.  The Buyer shall recognize, and cause the
Company and its Subsidiaries to recognize, the vacation days and paid time off
accrued by the employees of the Company or any of its Subsidiaries prior to the
Closing

(b)           Buyer shall take all actions necessary to assume and honor, in
accordance with their terms, the Company Plans maintained by the Company or its
Subsidiaries.  Buyer shall be solely responsible for all liabilities relating to
the amendment, termination or alleged termination of any Company Plan. Buyer
shall not be responsible for any liabilities of Company Plans maintained by
Seller, if any.

(c)           This Section 4.2 is for the sole benefit of the parties hereto and
nothing herein express or implied shall give or be construed to give to any
Person, other than the parties hereto and such permitted assigns, any legal or
equitable rights hereunder.

Section 4.3       Publicity.  Buyer and Seller agree to communicate with each
other and cooperate with each other prior to any public disclosure of the
transactions contemplated by this Agreement.  Buyer and Seller agree that no
public release or announcement concerning the terms of the transactions
contemplated hereby shall be issued by any party without the prior consent of
Buyer and Seller, except as such release or announcement, upon the advice of
outside counsel, may be required by Law, in which

27


--------------------------------------------------------------------------------


case the party required to make the release or announcement shall allow the
other parties reasonable time to comment on such release or announcement in
advance of such issuance.

Section 4.4       Confidentiality.  (a)             Buyer and its
Representatives (as such term is defined in the Confidentiality Agreement
between the Operating Company and the Buyer, dated February 26, 2007 (the
“Confidentiality Agreement”)) shall treat all nonpublic information obtained in
connection with this Agreement and the transactions contemplated hereby as
confidential in accordance with the terms of the Confidentiality Agreement.  The
terms of the Confidentiality Agreement are hereby incorporated by reference and
shall continue in full force and effect until the Closing, at which time such
Confidentiality Agreement shall terminate.  If this Agreement is, for any
reason, terminated prior to the Closing, the Confidentiality Agreement shall
continue in full force and effect as provided in Section 6.2 hereof in
accordance with its terms.

(b)           From and after the Closing, Buyer shall, and shall cause each of
the Company and any of its Subsidiaries to, keep confidential and not use for
any purpose all nonpublic information regarding Seller or its Affiliates (other
than the Company and any of its Subsidiaries) of which the Company or any of its
Subsidiaries may be aware.  From and after the Closing, the Seller shall, and
shall cause each of its Affiliates to, keep confidential and not use for any
purpose all nonpublic information regarding the Company and any of its
Subsidiaries of which the Seller or any of its Affiliates may be aware;
provided, that the foregoing shall not apply with respect to any use of
nonpublic information in connection with the preparation and filing of any Tax
Returns, any Actions related this Agreement and the transactions contemplated
hereby, any Actions related to any Tax Returns or any enforcement of rights
provided under this Agreement.

(c)           Prior to the Closing, the Seller shall, and shall cause its
Affiliates to, assign to the Company the rights under any confidentiality
agreement relating to the Company or any of its Subsidiaries to which the Seller
or any of its Affiliates is a party and which is assignable pursuant to its
terms.  If any such confidentiality agreements are not assignable pursuant to
its terms, upon the reasonable request by the Buyer, the Seller shall, at the
sole expense of the Buyer, enforce its rights under such agreements.

Section 4.5       Access to Information.  Subject to Section 4.4 hereof, Seller
shall cause its officers, directors, employees, auditors and other agents to
afford the officers, directors, employees, auditors and other agents and
advisors of Buyer and its financing sources reasonable access during normal
business hours to the officers, directors, employees, agents, properties,
offices and other facilities of the Company and any of its Subsidiaries and
their books and records, and shall furnish Buyer with such financial, operating
and other data and information with respect to the Business, as Buyer, through
its officers, employees or agents, may reasonably request in connection with the
Buyer’s preparation of the Proxy Statement or for any other such reasonable
purposes.  In exercising its rights hereunder, Buyer shall conduct itself so as
not to interfere in the conduct of the business of the Company and any of its
Subsidiaries prior

28


--------------------------------------------------------------------------------


to Closing.  Buyer acknowledges and agrees that any contact by Buyer and its
agents and representatives with officers, employees, customers or agents of the
Company and any of its Subsidiaries hereunder shall be arranged and supervised
by representatives of Seller, unless Seller otherwise expressly consents with
respect to any specific contact.  Notwithstanding anything to the contrary set
forth in this Agreement, neither Seller nor any of its Affiliates (including the
Company and any of its Subsidiaries) shall be required to disclose to Buyer or
any agent or representative thereof any information if doing so could violate
any Contract or Law to which Seller or any of its Affiliates (including the
Company and any of its Subsidiaries) is a party or is subject or which it
believes in good faith could result in a loss of the ability to successfully
assert a claim of privilege (including the attorney-client and work product
privileges). The parties hereto will use reasonable best efforts to make
appropriate substitute disclosure arrangements under circumstances in which the
restrictions of the preceding sentence apply.

Section 4.6       Post-Closing Access.  Following the Closing, for so long as
such information is retained by the Buyer, the Company or any of its
Subsidiaries (which shall be for a period of at least six years), the Buyer and
the Company shall permit the Seller and its authorized representatives to have
reasonable access and duplication rights during normal business hours, upon
reasonable prior notice to the Buyer or the Company, to the books, records and
personnel relating to the Business or the Company and its Subsidiaries with
respect to the period prior to the Closing, to the extent that such access may
be reasonably required (i) in connection with the preparation of any accounting
records or with any audits, (ii) in connection with any suit, claim, action,
proceeding or investigation relating to the Company or any of its Subsidiaries
or the Business, (iii) in connection with any regulatory filing or matter or
(iv) in connection with any other valid legal or business purpose.

Section 4.7       Filings and Authorizations, Including HSR Act Filing. 

(a)           Seller, on the one hand, and Buyer, on the other hand, shall, and
shall cause its Affiliates to, promptly file or cause to be filed all necessary
Governmental Filings, including (i) filing within ten (10) Business Days of the
date of this Agreement all necessary Governmental Filings under the HSR Act and
(ii) submissions of additional information requested by any Governmental Entity,
and Buyer shall be solely responsible for all filing fees required to be paid in
connection with any of the foregoing.  Each of Buyer and Seller further agrees
that it shall, and shall cause its Affiliates to, comply with any applicable
post-Closing notification or other requirements of any antitrust, trade
competition, investment or control reporting or similar Law or regulation of any
Governmental Entity with competent jurisdiction.  Each of Buyer and Seller
agrees to cooperate with and promptly to consult with, to provide any reasonably
available information with respect to, and to provide, subject to appropriate
confidentiality provisions, copies of all presentations and filings to any
Governmental Entity to the other party or its counsel.

(b)           In addition to the agreements set forth in (a) above, Buyer shall
ensure that the consents, approvals, waivers or other authorizations from
Governmental Entities, including antitrust clearance under the HSR Act, are
obtained as

29


--------------------------------------------------------------------------------


promptly as practicable and that any conditions set forth in or established by
any such consents, approvals, waivers or other authorizations from Governmental
Entities are wholly satisfied.  In fulfillment of this covenant, Buyer agrees,
among other steps or actions and without limiting the scope of Buyer’s
obligations, to:

(i)            offer and agree to an order providing for the divestiture by
Buyer and its Affiliates of such properties, assets, operations or businesses
(including such properties, assets, or operations of the Company or any of its
Subsidiaries) as are necessary to permit Buyer fully to complete the
transactions contemplated hereby;

(ii)           offer and agree to hold separate such properties, assets,
operations or businesses, pending the satisfaction or termination of any such
conditions, restrictions or agreements affecting Buyer’s full rights of
ownership of the Company or any of its Subsidiaries (or any portion thereof) as
may be necessary to permit Buyer fully to complete the transactions contemplated
hereby;

(iii)          satisfy any additional conditions imposed by Governmental
Entities with respect to the acquisition of the Company or any of its
Subsidiaries; and

(iv)          oppose fully and vigorously any litigation relating to this
Agreement or the transactions contemplated hereby, including to appeal promptly
any adverse decision or order by any Governmental Entity or, if reasonably
requested by Seller, to commence or threaten to commence and to pursue
vigorously litigation reasonably believed by Seller to be helpful in obtaining
authorization from Governmental Entities or in terminating any outstanding
proceedings, it being understood that the costs and expenses of all such legal
action shall be borne by Buyer.

Section 4.8       Directors’ and Officers’ Indemnification and Insurance.  From
the Closing Date through the sixth anniversary of the Closing Date, Buyer shall
cause the Company and its Subsidiaries and any successor to the Company and its
Subsidaries to, indemnify and hold harmless each present (as of the Closing
Date) and former officer or director of the Company and its Subsidiaries (the
“D&O Indemnified Parties”), against all claims, losses, liabilities, damages,
judgments, inquiries, fines and reasonable fees, costs and expenses, including
reasonable attorneys’ fees and disbursements (collectively, “Costs”), incurred
in connection with any claim, action, suit, proceeding or investigation, whether
civil, criminal, administrative or investigative, arising out of actions taken
by them in their capacity as officers or directors at or prior to the Closing
Date (including this Agreement and the transactions and actions contemplated
hereby), whether asserted or claimed prior to, at or after the Closing Date, to
the fullest extent permitted under applicable Law.  Each D&O Indemnified Party
will be entitled to advancement of reasonable expenses incurred in the defense
of any claim, action, suit, proceeding or investigation from the Company and its
Subsidiaries.  From the Closing Date through the sixth anniversary of the
Closing Date, Buyer shall cause the

30


--------------------------------------------------------------------------------


certificate of incorporation and bylaws (or equivalent governing documents) of
the Company and its Subsidiaries, or any successor to the Company or any of its
Subsidiaries, to contain provisions that are no less favorable with respect to
indemnification, advancement of expenses and exculpation of former or present
directors and officers as are set forth in the certificate of incorporation and
bylaws (or equivalent governing documents) of the Company and its Subsidiaries
as of the date of this Agreement.  Prior to the Closing Date, the Buyer will
arrange for the Company to purchase “tail” coverage for the six-year period
following the Closing under the directors’ and officers’ liability insurance
policies of the Company and/or its Subsidiaries in place prior to the Closing
Date with respect to matters existing or occurring at or prior to the Closing
Date that provides coverage substantially similar in scope and amount to the
coverage provided by such policies on the date hereof.  This Section 4.8 shall
be for the benefit of, and shall be enforceable by, the D&O Indemnified Parties,
or any of them, and their respective heirs or estates.

Section 4.9       Reasonable Best Efforts.  Upon the terms and subject to the
conditions herein provided, except as otherwise provided in this Agreement, and
without limiting the obligations of the parties under Section 4.7, each of the
parties hereto agrees to use its reasonable best efforts to take or cause to be
taken all actions, to do or cause to be done and to assist and cooperate with
the other party hereto in doing all things necessary, proper or advisable under
applicable Laws to consummate and make effective, in the most expeditious manner
practicable, the transactions contemplated hereby, including: (i) the
satisfaction of the conditions precedent to the obligations of any of the
parties hereto; (ii) the obtaining of applicable consents, waivers or approvals
of any third parties; (iii) the defending of any lawsuits or other legal
proceedings, whether judicial or administrative, challenging this Agreement or
the performance of the obligations hereunder; (iv) the execution and delivery of
such instruments, and the taking of such other actions as the other party hereto
may reasonably require in order to carry out the intent of this Agreement and
(v) the preparation of the Proxy Statement.  Notwithstanding the foregoing,
neither Seller, the Company or any of their respective Affiliates shall be
obligated to make any payments or otherwise pay any consideration to any third
party to obtain any applicable consent, waiver or approval.

Section 4.10     Compliance with WARN Act and Similar Statutes.  Buyer shall
not, and shall cause the Company and its Subsidiaries not to, at any time within
ninety days after the Closing Date, effectuate (i) a “plant closing” (as defined
in the Worker Adjustment and Retraining Notification Act of 1988 (the “WARN
Act”)) affecting any site of employment or one or more facilities or operating
units within any site of employment or facility of the Company or any of its
Subsidiaries or (ii) a “mass layoff” (as defined in the WARN Act) affecting any
site of employment or facility of the Company and any of its Subsidiaries; or,
in the case of clauses (i) and (ii), any similar action under applicable Law
requiring notice to employees in the event of a plant closing or layoff.  For
the avoidance of doubt, Buyer shall be responsible for notices or payments due
to any employees, and all notices, payments, fines or assessments due to any
Governmental Entity pursuant to any applicable Law with respect to the
employment, discharge or layoff of any employees by Buyer, the Company or any
Subsidiary of the Company on or after the Closing, including the WARN Act or any
comparable state or

31


--------------------------------------------------------------------------------


local law and any rules or regulations as have been issued in connection with
the foregoing.

Section 4.11     Buyer’s Financing Activities.

(a)           Buyer shall use reasonable best efforts to (i) maintain in effect
the Debt Commitment Letter and to satisfy on a timely basis the conditions to
obtaining the financing set forth therein, (ii) negotiate and enter into
definitive financing agreements on the terms and conditions contained in the
Debt Commitment Letter (the “Debt Financing Agreements”) so that the Debt
Financing Agreements are in effect promptly but in any event no later than the
Closing Date, (iii) comply with its obligations under the Debt Commitment
Letter, (iv) enforce its rights under the Debt Commitment Letter, and (v)
consummate the financings contemplated by the Debt Commitment Letter at or prior
to Closing.

(b)           If (A) any of the Debt Commitment Letters or the Debt Financing
Agreements expire or are terminated or otherwise become unavailable prior to the
Closing, in whole or in part, for any reason, (B) if Deutsche Bank Trust Company
Americas and Deutsche Bank Securities Inc. indicates that it is unwilling to
fund the Debt Financing in accordance with the Debt Commitment Letter or if it
breaches its commitments under the Debt Commitment Letter, (C) if any of the
conditions of the Debt Commitment Letter become incapable of being satisfied or
(D) in the event that Buyer becomes aware of any event or circumstance
(including a breach by the Buyer of any of its commitments under the Debt
Commitment Letter) that makes procurement of any portion of the Debt Financing
unlikely to occur in the manner or from the sources contemplated in the Debt
Commitment Letter (each, a “Debt Replacement Event” ), Buyer shall (i)
immediately notify the Company of such expiration or termination or
unavailability and the reasons therefor and (ii) use its reasonable best efforts
to as promptly as practicable arrange for alternative financing on such terms
not less favorable to Buyer in the aggregate as the terms set forth in the Debt
Commitment Letter to replace the financing contemplated by such expired or
terminated or unavailable commitments or agreements, sufficient to consummate
the transactions contemplated by this Agreement (the “Alternative Financing” ).
In such event, the term “Debt Commitment Letter” as used herein shall refer to
the commitment letter with respect to the Alternative Financing, to the extent
then in effect, and the term “Debt Financing Agreements shall refer to the
definitive financing agreements on the terms and conditions contained in the
debt commitment letter with respect to the Alternative Financing.  Buyer shall
provide to the Company copies of all documents relating to the financing of the
transactions contemplated hereby, shall keep the Company informed of the status
of the financing process relating thereto and shall not permit any amendment or
modification to be made to, or any waiver of any material provision or remedy
under, the Debt Commitment Letter except as expressly provided in Section
3.2(g). Buyer shall give the Company prompt notice upon becoming aware of any
material breach by any party of the Debt Commitment Letters or the Debt
Financing Agreements or any termination thereof.

32


--------------------------------------------------------------------------------


(c)           The Seller shall, and shall cause the Company and its Subsidiaries
to, provide such reasonable cooperation, as may be reasonably requested by Buyer
in connection with the financings contemplated by the Debt Commitment Letter,
including (i) upon reasonable advance notice by Buyer, and on a reasonable
number of occasions, participation by appropriate officers in meetings, drafting
sessions, due diligence sessions, management presentation sessions, “road shows”
and sessions with rating agencies, (ii) using reasonable best efforts to assist
Buyer to prepare offering memoranda, private placement memoranda and similar
documents, (iii) using reasonable best efforts to compile the requisite
financial information, (iv) granting Buyer and its accountants full and complete
access to the books and records of the Company and its Subsidiaries and to any
officer, director or employee knowledgeable about such books and records, in
each case to the extent reasonably requested by Buyer, (v) using reasonable best
efforts to furnish necessary financial information for interim periods
subsequent to the date of the Financial Statements and prior to the Closing in
connection with such financings, (vi) using reasonable best efforts to
facilitate the pledge of collateral and obtain the release of collateral from
existing lenders, (vii) using reasonable best efforts to assist in obtaining
customary “pay-off” letters from existing lenders, (viii) using reasonable best
efforts to assist in obtaining comfort letters, legal opinions, ratings from
rating agencies and such other matters as may be reasonably requested by Buyer
and (ix) using reasonable best efforts to assist in the negotiation and
execution of the Debt Financing Agreements; provided, that neither the Seller
not the Company shall be required to (x) provide any such assistance which would
interfere unreasonably with the business or operations of the Company and its
Subsidiaries or (y) enter into any commitment which is not conditioned on the
Closing and does not terminate without liability to the Seller and the Company
upon the termination of this Agreement; provided further that Buyer shall be
solely responsible for all out-of-pocket expenses of the Seller, the Company and
its Subsidiaries incurred in connection with the foregoing. Buyer shall
indemnify and hold harmless the Seller, the Company, its Subsidiaries and their
officers and directors from and against any and all liabilities, losses,
damages, claims, costs, expenses, interest, awards, judgments and penalties
suffered or incurred by them in connection with the arrangement of the financing
of the transactions contemplated hereby and any information utilized in
connection therewith (other than historical information relating to the Company
or its Subsidiaries). In no event shall the Seller, the Company or any of its
Subsidiaries be required to pay any commitment or other fee or incur any
liability in connection with the financing of the transactions contemplated
hereby prior to the Closing. Seller hereby consents to the use of the Company’s
name and logos in connection with the financing; provided that such name and
logos are used solely in a manner that is not intended to or reasonably likely
to harm  or disparage the Company, its reputation or goodwill or its marks.

Section 4.12         Escrow Agreement.  On the Closing Date, Buyer and Seller
shall enter into the Escrow Agreement, substantially in the form attached hereto
as Exhibit A (the “Escrow Agreement”).

Section 4.13         Preparation of Tax Returns.  Seller will prepare or cause
to be prepared and file or cause to be filed all income Tax Returns for the
Company for all periods ending on or prior to the Closing Date, whether filed
before or after the

33


--------------------------------------------------------------------------------


Closing Date (the “Seller Returns”).  All Seller Returns will be prepared on a
basis consistent with the most recent Tax Returns of the Company unless the
Seller determines that there is no reasonable basis for such position, and will
be true, correct and complete in all material respects.  Not later than thirty
(30) days prior to the due date for filing of a Seller Return, Seller will
provide Buyer with a copy of such Seller Return.  If Buyer, within 15 days after
the delivery of such Seller Return notifies Seller in writing that it objects to
any of the items on such Seller Return, Seller and Buyer will attempt in good
faith to resolve the dispute and, if they are unable to do so, the disputed
items shall be resolved (within a reasonable time) by a nationally recognized
independent accounting firm selected jointly by Seller and Buyer.

Section 4.14         Proxy Statement.

(a)           As promptly as practicable after the execution of this Agreement,
the Buyer will prepare and file the Proxy Statement with the SEC.  Prior to
filing, the Seller shall be given the reasonable opportunity to review and
comment the Proxy Statement, including those portions involving disclosure of
the Company and its Subsidiaries.  Buyer will respond to any comments of the SEC
and use its commercially reasonable efforts to mail the Proxy Statement to its
shareholders at the earliest practicable time and, prior to any response to such
comments, Buyer shall reasonably consult with the Seller with respect thereto
and the Seller shall be given the reasonable opportunity to review and comment
thereon.  As promptly as practicable after the execution of this Agreement, the
Buyer will and the Seller will, or will cause the Company to, each prepare and
file any other filings required under the Exchange Act, the Securities Act or
any other federal, foreign or state blue sky laws relating to the Merger and the
transactions contemplated by this Agreement (collectively, the “Other
Filings”).  Subject to the Seller’s right to review and comment on the Proxy
Statement set forth above, the Seller hereby consents to the disclosure of
information regarding the Company, its Subsidiaries and the Business, as well as
the terms of the transactions contemplated hereby in the Proxy Statement and the
Other Filings.  Each party will notify the other promptly upon the receipt of
any comments from the SEC and of any request by the SEC or any other
Governmental Entity for amendments or supplements to the Proxy Statement or any
Other Filing or for additional information and will supply the other party with
copies of all correspondence between such party or any of its representatives,
on the one hand, and the SEC or other Governmental Entity, on the other hand,
with respect to the Proxy Statement or any Other Filing.  The Proxy Statement
and the Other Filings will comply in all material respects with all applicable
requirements of Law.  Whenever any event occurs which is required to be set
forth in an amendment or supplement to the Proxy Statement or any Other Filing,
the Seller or Buyer, as the case may be, will promptly inform the other of such
occurrence and cooperate in filing with the SEC or any other Governmental Entity
and/or mailing to shareholders of Buyer, such amendment or supplement.  The
proxy materials will be sent to the shareholders of Buyer for the purpose of
soliciting proxies from holders of Buyer Common Stock to vote in favor of
approving this Agreement and the transactions contemplated hereby (“Buyer
Shareholder Approval”) at the Buyer Shareholders’ Meeting.  Such proxy materials
shall be in the form of a proxy statement to be used for the purpose of
soliciting such proxies from holders of Buyer Common Stock (the “Proxy
Statement”).

34


--------------------------------------------------------------------------------


(b)           In connection with the Proxy Statement, Seller shall (i) cause the
Company to deliver to Buyer requisite annual audited financial statements and
interim unaudited financial statements which meet the applicable requirements of
Regulation S-X under the Securities Act for inclusion in the Proxy Statement and
cause the Company to use reasonable best efforts to obtain customary comfort
letters from its independent accountants with respect thereto and (ii) cause the
Company to provide customary access and cooperation necessary to prepare the
disclosures relating to the Company and its Subsidiaries (including “description
of the business,” “risk factors” and “MD&A”).

(c)           As soon as practicable following its approval by the SEC, Buyer
shall distribute the Proxy Statement to the holders of Buyer Common Stock and,
pursuant thereto, shall call the Buyer Shareholders’ Meeting in accordance with
its certificate of incorporation, bylaws and the DGCL and, subject to the other
provisions of this Agreement, solicit proxies from such holders to vote in favor
of the adoption and approval of this Agreement and the other matters presented
to the shareholders of Buyer for approval or adoption at the Buyer Shareholders’
Meeting.

(d)           Buyer shall comply with all applicable provisions of and rules
under the Exchange Act, all applicable provisions of its certificate of
incorporation and bylaws and all applicable provisions of the DGCL in the
preparation, filing and distribution of the Proxy Statement, the solicitation of
proxies thereunder and the calling and holding of the Buyer Shareholders’
Meeting.

(e)           Buyer, acting through its board of directors, shall include in the
Proxy Statement the recommendation of its board of directors that the holders of
Buyer Common Stock vote in favor of adoption of this Agreement, which
recommendation shall not be withdrawn or otherwise modified.

Section 4.15         Trust Fund.  Buyer shall make appropriate arrangements to
have the Trust Fund made available to Buyer immediately upon the Closing.

Section 4.16         Exclusivity.  From the date hereof until earlier of the
Closing Date and the termination of this Agreement in accordance with Article VI
hereof, the Seller agrees that the Seller shall not, and shall cause the Company
and its Subsidiaries not to, directly or indirectly through any of their
respective officers, directors, partners, employees, stockholders, agents or
representatives, solicit, discuss or pursue a possible sale,  merger or other
disposition of the Company or any of its Subsidiaries, any equity securities or
substantial portion of the assets of the Company or any of its Subsidiaries or
any interest therein, with any Person other than Buyer or its representatives or
provide any information to any Person other than Buyer or its representatives in
connection therewith.

Section 4.17         Standstill.  From the date of this Agreement until the
earlier of the Closing Date or the date of termination of this Agreement in
accordance with Article VI (the “Pre-Closing Period”), Buyer shall: (a) cease
all existing discussions and negotiations concerning any acquisition by the
Buyer, directly or

35


--------------------------------------------------------------------------------


indirectly, whether by merger, capital stock exchange, purchase of assets or
securities (debt or equity) or other similar type of transaction or a
combination of the foregoing, of one or more domestic or international
businesses (each, an “Acquisition”); and (b) terminate any letter of intent or
term sheet contemplating any Acquisition that is in effect as of the date of
this Agreement. During the Pre-Closing Period, without the express prior written
consent of the Seller, which consent shall not be unreasonably withheld, Buyer
shall not and shall not permit its Representatives to enter into any
confidentiality or non-disclosure agreement or any other similar type of
agreement with any Person contemplating a possible Acquisition.

Section 4.18         Assignment of Rights.  Prior to the Closing, the Seller
shall assign to the Company its rights under the Contracts set forth in Section
4.18 of the Seller Disclosure Schedule.

ARTICLE V

CONDITIONS OF PURCHASE

Section 5.1            Conditions to Obligations of Buyer.  The obligations of
Buyer to effect the Closing shall be subject to the following conditions except
to the extent waived in writing by Buyer:

(a)           Representations and Warranties and Covenants of Seller.

(i)            The representations and warranties of Seller contained in this
Agreement, without giving effect to any materiality or Material Adverse Effect
qualifications therein, shall be true and correct as of the date of this
Agreement and as of the Closing Date as though made on and as of the Closing
Date (except for representations and warranties that expressly speak as of an
earlier date, which representations and warranties shall be true as of such
specified date), except for such failures to be true and correct as would not in
the aggregate have a Material Adverse Effect; provided, however, that
notwithstanding the foregoing, the Seller Specified Representations shall be
true and correct in all material respects or, if qualified by materiality or
Material Adverse Effect, shall be true and correct in all respects;

(ii)           Seller shall have in all material respects performed all
obligations and complied with all covenants required by this Agreement to be
performed or complied with by it at or prior to the Closing;

(iii)          Except as set forth in Section 3.1(m) of the Seller Disclosure
Schedule and otherwise expressly contemplated hereby, there will not have
occurred any Material Adverse Effect since the Balance Sheet Date;

(iv)          Seller shall have delivered to Buyer a certificate of Seller,
dated the Closing Date, to the effect of the foregoing clauses (i) and (ii); and

36


--------------------------------------------------------------------------------


(v)           Seller shall have delivered to Buyer a FIRPTA certificate issued
by the Company pursuant to Treasury regulations section 1.897-2(h), certifying
that interests in the Company are not U.S. real property interests and otherwise
satisfying the requirements of Treasury regulations section 1.1445-2(c)(3).

(b)           Waiting Periods.  All waiting periods applicable under the HSR Act
shall have expired or been terminated.  All waiting periods applicable to the
transaction under any other applicable antitrust or competition Laws shall have
expired, except in jurisdictions in which the failure of such waiting periods to
have expired or been terminated is not reasonably likely to (i) have a Material
Adverse Effect or (ii) subject the parties hereto or any of their respective
directors or officers to criminal liability if the transactions contemplated
hereby were to be consummated (the “Excepted Jurisdictions”).

(c)           No Prohibition.  No statute, rule or regulation shall have been
enacted or promulgated by any Governmental Entity which prohibits the
consummation of the transactions contemplated hereby, and there shall be no
order or injunction of a court of competent jurisdiction in effect preventing
the consummation of the transactions contemplated hereby.

(d)           Buyer Shareholder Approval.  Buyer shall have obtained the
approval of its shareholders with respect to the execution, delivery and
performance of this Agreement and the consummation of all  transactions
contemplated hereby, and holders of 20% or more the Buyer’s common stock shall
not have exercised the right to convert their shares of common stock into a pro
rata share of the aggregate amount then on deposit in the Trust Fund pursuant to
the terms set forth in the Buyer’s Fourth Amended and Restated Certificate of
Incorporation in effect as of the date of this Agreement (the “Buyer Charter”).

Section 5.2            Conditions to Obligations of Seller.  The obligations of
Seller to effect the Closing shall be subject to the following conditions except
to the extent waived in writing by Seller:

(a)           Representations and Warranties and Covenants of Buyer.

(i)            The representations and warranties of Buyer contained in this
Agreement, without giving effect to any materiality or similar qualifications
therein, shall be true and correct as of the date of this Agreement and as of
the Closing Date as though made on and as of the Closing Date (except for
representations and warranties that expressly speak as of an earlier date, such
representations and warranties shall be true as of such specified date), except
for such failures to be true and correct as would not in the aggregate prevent
or materially delay consummation by Buyer of the transactions contemplated by
this Agreement; provided, however, that notwithstanding the foregoing, the Buyer
Specified Representations shall be true and correct in all material respects or,
if

37


--------------------------------------------------------------------------------


qualified by materiality or material adverse effect, shall be true and correct
in all respects;

(ii)           Buyer shall have in all material respects performed all
obligations and complied with all covenants required by this Agreement to be
performed or complied with by it at or prior to the Closing; and

(iii)          Buyer shall have delivered to Seller a certificate of Buyer,
dated the Closing Date to the effect of the foregoing clauses (i) and (ii).

(b)           Waiting Periods.  All applicable waiting periods under the HSR Act
shall have expired or been terminated.  All waiting periods applicable to the
transaction under any other applicable antitrust or competition Laws shall have
expired or been terminated, except in the Excepted Jurisdictions.

(c)           No Prohibition.  No statute, rule or regulation shall have been
enacted or promulgated by any Governmental Entity which prohibits the
consummation of the transactions contemplated hereby, and there shall be no
order or injunction of a court of competent jurisdiction in effect preventing
the consummation of the transactions contemplated hereby.

ARTICLE VI

TERMINATION

Section 6.1            Termination of Agreement.  This Agreement may be
terminated at any time prior to the Closing Date as follows:

(a)           by mutual written consent of Buyer and Seller;

(b)           by the written notice of Seller to Buyer if the Closing shall not
have occurred on or before February 24, 2008 (the “Outside Date”); provided,
however, that the right to terminate this Agreement under this Section 6.1(b)
shall not be available to Seller if the failure of Seller to fulfill any
obligation under this Agreement shall have been the cause of, or shall have
resulted in, the failure of the Closing to occur on or prior to such date;

(c)           by the written notice of Buyer to Seller if the Closing shall not
have occurred on or before the Outside Date; provided, however, that the right
to terminate this Agreement under this Section 6.1(c) shall not be available to
Buyer if the failure of Buyer to fulfill any obligation under this Agreement
shall have been the cause of, or shall have resulted in, the failure of the
Closing to occur on or prior to such date;

(d)           by written notice of Seller to Buyer if a request for additional
information and documentary material pursuant to the HSR Act has been received
from either the Antitrust Division of the United States Department of Justice or
the United States Federal Trade Commission or if an equivalent request has been

38


--------------------------------------------------------------------------------


received under any other antitrust or competition Laws (other than in the
Excepted Jurisdictions); or

(e)           by written notice of Seller to Buyer upon the occurrence of a Debt
Replacement Event, provided, that, the Seller shall not have the right to
terminate pursuant to this Section 6.1(e) if the Buyer delivers to the Seller a
duly executed commitment letter for Alternative Financing in compliance with the
terms set forth in Section 4.11(b) within 45 days of the occurrence of such Debt
Replacement Event;

(f)            by written notice of the Seller or Buyer, if the Buyer
Shareholder Approval shall not have been obtained by reason of the failure to
obtain such Buyer Shareholder Approval at a duly held meeting of the
shareholders of the Buyer or at any adjournment or postponement thereof;
provided, however, that the Buyer shall not have the right to terminate this
Agreement under this Section 6.1(f) if the Buyer has failed to comply in any
material respect with its obligations under Section 4.14;

(g)           by written notice of the Seller or Buyer, if holders of 20% or
more of the Buyer’s common stock exercise the right to convert their shares of
common stock into a pro rata share of the aggregate amount then on deposit in
the Trust Fund pursuant to the terms set forth in the Buyer Charter; provided,
however, that the Buyer shall not have the right to terminate this Agreement
under this Section 6.1(g) if the Buyer has failed to comply in any material
respect with its obligations under Section 4.14; or

(h)           by written notice of the Seller, if the Buyer has (i) materially
breached or materially failed to perform any of its covenants or other
agreements set forth in subsection (a), (c) or (d) of Section 4.14 or (ii)
breached or failed to perform in any respect any of its covenants or other
agreements set forth in subsection (e) of Section 4.14, provided, that, in the
case of clause (i) above only, the Seller shall have given the Buyer written
notice, delivered at least thirty (30) days prior to such termination, stating
Seller’s intention to terminate this Agreement pursuant to this Section 6.1(h)
and, in reasonable detail, the basis for such termination and the Buyer shall
have failed to cure such breach or failure within such thirty (30) day period.

Section 6.2            Effect of Termination.

(a)           In the event of termination of this Agreement by a party hereto
pursuant to, and in accordance with, Section 6.1 hereof, written notice thereof
shall forthwith be given by the terminating party to the other party hereto, and
this Agreement shall thereupon terminate and become void and have no effect, and
the transactions contemplated hereby shall be abandoned without further action
by the parties hereto, except that the provisions of Section 3.1(t), Section
3.2(i), Section 4.4, Section 6.2 and ARTICLE VIII shall survive the termination
of this Agreement; provided, however, that such termination shall not relieve
any party hereto of any liability for any willful and material breach of this
Agreement prior to the time of such termination.

39


--------------------------------------------------------------------------------


(b)           In the event (x) this Agreement is terminated by the Seller
pursuant to Section 6.1(f), (g) or (h) or (y) the Closing shall not have
occurred within 10 days following the satisfaction of all of the conditions set
forth in Section 5.1, the Buyer shall make a lump-sum payment to the Seller for
expenses in the amount of $500,000 in cash in immediately available funds, to an
account or accounts notified by the Seller.

(c)           Notwithstanding anything to the contrary stated in this Agreement,
in the event of termination of this Agreement by a party hereto pursuant to
Section 6.1 hereof, (i) the maximum liability of the Buyer to the Seller arising
under this Agreement or any of the transactions contemplated hereby shall not
exceed $15,000,000 and (ii) the maximum liability of the Seller, the Company and
its Subsidiaries, collectively, to the Buyer arising under this Agreement or any
of the transactions contemplated hereby shall not exceed $15,000,000.

ARTICLE VII

INDEMNIFICATION

Section 7.1            Obligations of Seller.

(a)           If the Closing occurs, subject to the terms of this Article VII,
Section 8.1 and Section 8.15, Seller agrees to indemnify and hold harmless Buyer
from and against all losses, damages, liabilities, claims, costs and expenses,
interest, penalties, judgments and settlements (collectively, “Losses”) incurred
by Buyer by reason of:  (i) any breach of or inaccuracy in any of the
representations or warranties (in each case, when made) of Seller in this
Agreement or in the certificate delivered pursuant to Section 5.1(a)(iii) (it
being agreed that, for purposes of this Article VII only, the accuracy of such
representations and warranties shall be determined without giving effect to any
“materiality” or “Material Adverse Effect” qualifications contained in such
representations and warranties); and (ii) any breach of any of the covenants or
agreements of Seller in this Agreement.

(b)           The obligation of Seller to indemnify Buyer for Losses is subject
to the following limitations:  (i) Seller shall not be required to provide
indemnification to Buyer pursuant to Section 7.1(a)(i) unless the aggregate
amount of Losses incurred by Buyer in respect of claims against Seller subject
to indemnification under  Section 7.1(a)(i) (“Buyer Claim”) exceeds $1,500,000
(the “Basket”), and then Buyer shall be entitled to indemnification for only the
amount in excess of the Basket, provided, that the foregoing monetary limitation
shall not apply with respect to a Buyer Claim for any breach of the Seller
Specified Representations or Seller’s representations and warranties set forth
in Section 3.1(l); and (ii) in no event shall the aggregate amount of Losses for
which Sellers are obligated to indemnify Buyer pursuant to Section 7.1(a) exceed
$15,000,000 (the “Ceiling”).

40


--------------------------------------------------------------------------------


Section 7.2            Obligations of Buyer.

(a)           If the Closing occurs, subject to the terms of this Article VII,
Section 8.1 and Section 8.15, Buyer agrees to indemnify and hold harmless Seller
and each of its equity holders (collectively, the “Seller Indemnified Parties”)
from and against Losses incurred by any Seller Indemnified Party by reason of
(i) any breach of or inaccuracy in any of the representations or warranties (in
each case, when made) of Buyer in this Agreement; and (ii) any breach in any
material respect of any of the covenants or agreements of Buyer in this
Agreement.

(b)           The obligation of Buyer to indemnify the Seller Indemnified
Parties for Losses is subject to the following limitations:  (i) Buyer shall not
be required to provide indemnification to any Seller Indemnified Party pursuant
to Section 7.2(a)(i) unless the aggregate amount of Losses incurred by all the
Seller Indemnified Parties in respect of claims against Buyer subject to
indemnification under Section 7.2(a)(i) (“Seller Claim”) exceeds the Basket, and
then the Seller Indemnified Parties shall be entitled to indemnification for
only the amount in excess of the Basket, provided, that the foregoing monetary
limitation shall not apply with respect to a Seller Claim for any breach of the
Buyer Specified Representations; and (ii) in no event shall the aggregate amount
of Losses for which Buyer is obligated to indemnify the Seller Indemnified
Parties pursuant to Section 7.2(a) of this Agreement exceed the Ceiling.



Section 7.3            Indemnification Procedures.

(a)           The obligations of an indemnifying party under Section 7.1 or
Section 7.2 (an “Indemnifying Party” ) with respect to Losses arising from any
Actions commenced by any third party which are subject to the indemnification
provided for in Section 7.1 or Section 7.2 (“Third Party Claims” ) shall be
governed by and contingent upon the following additional terms and conditions: 
if a party that that may be entitled to indemnification pursuant to Article VII
(an “Indemnified Party” ) shall receive notice of any Third Party Claim, the
Indemnified Party shall give the Indemnifying Party notice of such Third Party
Claim within 20 days of the receipt by the Indemnified Party of such notice and
a copy of the papers served with respect to such claim (if any); provided,
however, that the failure to provide such notice shall not release the
Indemnifying Party from any of its obligations under Section 7.1 or Section 7.2
except to the extent the Indemnifying Party is materially prejudiced by such
failure.  If the Indemnifying Party acknowledges in writing its obligation to
indemnify the Indemnified Party hereunder against any Losses that may result
from such Third Party Claim, then the Indemnifying Party shall be entitled to
assume and control the defense of such Third Party Claim at its expense and
through counsel of its choice reasonably acceptable to the Indemnified Party if
it gives notice of its intention to do so to the Indemnified Party within twenty
Business Days of the receipt of such notice from the Indemnified Party;
provided, however, the Indemnified Party may, at its sole cost and expense,
participate in the defense of such Third Party Claim, it being understood that
the Indemnifying Party shall control such defense; provided, further, that if
counsel to the Indemnified Party advises such Indemnified Party in writing that
the Third Party Claim involves a conflict of interest (other than any relating
to this Article VII and the obligations of the Indemnifying Party to the
Indemnified Party hereunder) that would

41


--------------------------------------------------------------------------------


make it inappropriate for the same counsel to represent both the Indemnifying
Party and the Indemnified Party, then the Indemnified Party shall be entitled to
retain its own counsel at the cost and expense of the Indemnifying Party (except
that the Indemnifying Party shall not be obligated to pay the fees and expenses
of more than one separate counsel for all Indemnified Parties, taken together). 
In the event the Indemnifying Party exercises the right to undertake any such
defense against any such Third Party Claim as provided above, it will keep the
Indemnified Party reasonably informed of progress of the defense of such Third
Party Claim, and the Indemnified Party shall cooperate with the Indemnifying
Party in such defense and make available to the Indemnifying Party, all
witnesses, pertinent records, materials and information in the Indemnified
Party’s possession or under the Indemnified Party’s control relating thereto as
is reasonably required by the Indemnifying Party.  Similarly, in the event the
Indemnified Party is conducting the defense against any such Third Party Claim,
it will keep the Indemnifying Party reasonably informed of progress of the
defense of such Third Party Claim, and the Indemnifying Party shall cooperate
with the Indemnified Party in such defense and make available to the Indemnified
Party, all such witnesses, records, materials and information in the
Indemnifying Party’s possession or under the Indemnifying Party’s control
relating thereto as is reasonably required by the Indemnified Party.  No Third
Party Claim shall be settled or compromised by the party conducting the defense
of such Third Party Claim without the written consent of the Indemnifying Party
or Indemnified Party, as applicable, which is not conducting such defense (which
such consent shall not be unreasonably withheld or delayed).

(b)           In calculating amounts payable to an Indemnified Party, the amount
of any indemnified Losses shall be determined without duplication of any other
Loss for which an indemnification claim has been made under any other
representation, warranty, covenant, or agreement and shall be computed net of
(i) payments recovered by the Indemnified Party under any insurance policy with
respect to such Losses, (ii) any prior or subsequent recovery by the Indemnified
Party from any Person with respect to such Losses and (iii) any Tax benefit
actually realized by the Indemnified Party with respect to such Losses;
provided, that if there is any subsequent additional Tax benefit actually
realized by the Indemnified Party, the Indemnified Party must notify the
Indemnifying Party and pay to the Indemnifying Party the amount of any such
additional Tax benefit realized by the Indemnified Party within twenty Business
Days after such additional Tax benefit is realized.

(c)           Notwithstanding any other provision of this Agreement, in no event
shall any Indemnified Party be entitled to indemnification pursuant to this
Article VII to the extent any Losses were attributable to such Indemnified
Party’s own gross negligence or willful misconduct.

(d)           Claims for indemnification pursuant to Section 7.1(a) and Section
7.2(a) shall not be made after the Survival Expiration Date.

(e)           To the extent that Seller makes any payment pursuant to this
Article VII in respect of Losses for which Buyer or any of its Affiliates have a
right to recover against a third party (including an insurance company), Seller
shall be

42


--------------------------------------------------------------------------------


subrogated to the right of Buyer or any of its Affiliates to seek and obtain
recovery from such third party; provided, however, that if Seller shall be
prohibited from such subrogation,  Buyer or its Affiliates, as applicable, shall
seek recovery from such third party on Seller’s behalf and pay any such recovery
to Seller.

(f)            For all Tax purposes, the parties agree to treat indemnity
payments made pursuant to this Agreement as an adjustment to the Purchase Price.

Section 7.4            Indemnification Sole Remedy.  After the Closing, the
provisions of this Article VII shall constitute the sole and exclusive remedy of
the parties against each other with respect to any breach or non-fulfillment of
any representation, warranty, agreement, covenant, condition or any other
obligation contained in this Agreement or the Ancillary Agreements other than in
respect of claims based on breaches of Section 4.4, Section 4.6, Section 4.8,
Section 4.10, Section 4.13 or Section 4.18.

Section 7.5            Recoupment Exclusively Against Escrow.  Any claim for
indemnification to which Buyer is entitled under this Agreement as a result of
any Losses it may suffer will be satisfied solely from the funds held in the
Escrow Account and in accordance with the terms of the Escrow Agreement and this
Agreement, and Buyer will not be entitled to any payment from any source other
than the Escrow Account for any such indemnification claim.

ARTICLE VIII

MISCELLANEOUS

Section 8.1            Survival. 

(a)           The representations and warranties in this Agreement shall survive
the Closing and terminate on the 18 month anniversary of the Closing Date (the
“Survival Expiration Date”).

(b)           All covenants and agreements contained herein which by their terms
are to be performed in whole or in part, or which prohibit actions, subsequent
to the Closing Date shall survive the Closing in accordance with their terms. 
All other covenants and agreements contained herein shall not survive the
Closing and shall thereupon terminate, except that claims for indemnification in
respect of any breach thereof shall terminate on the Survival Expiration Date.

Section 8.2            Assignment; Binding Effect.  This Agreement and the
rights hereunder are not assignable unless such assignment is consented to in
writing by both Buyer and Seller and, subject to the preceding clause, this
Agreement and all the provisions hereof shall be binding upon and shall inure to
the benefit of the parties hereto and their respective successors and permitted
assigns, provided that no such consent shall be required for an assignment by
Buyer to any of its affiliates or financing sources so long as such assignment
does not relieve the Buyer of any of its obligations hereunder.

43


--------------------------------------------------------------------------------


Section 8.3            Choice of Law.  This Agreement shall be governed by an
interpreted and enforced in accordance with the Laws of the State of New York
(other than any such Laws which would result in the application of the Laws of
another jurisdiction).

Section 8.4            Consent to Jurisdiction and Service of Process.  ALL
JUDICIAL PROCEEDINGS BROUGHT AGAINST THE PARTIES ARISING OUT OF OR RELATING TO
THIS AGREEMENT, OR ANY OBLIGATIONS HEREUNDER, SHALL BE BROUGHT IN ANY STATE OR
FEDERAL COURT OF COMPETENT JURISDICTION IN THE STATE OF NEW YORK, COUNTY OF NEW
YORK.  BY EXECUTING AND DELIVERING THIS AGREEMENT, THE PARTIES, IRREVOCABLY (I)
ACCEPT GENERALLY AND UNCONDITIONALLY THE EXCLUSIVE JURISDICTION AND VENUE OF
THESE COURTS; (II) WAIVE ANY OBJECTIONS WHICH SUCH PARTY MAY NOW OR HEREAFTER
HAVE TO THE LAYING OF VENUE OF ANY OF THE AFORESAID ACTIONS OR PROCEEDINGS
ARISING OUT OF OR IN CONNECTION WITH THIS AGREEMENT BROUGHT IN THE COURTS
REFERRED TO IN CLAUSE (I) ABOVE AND HEREBY FURTHER IRREVOCABLY WAIVE AND AGREE
NOT TO PLEAD OR CLAIM IN ANY SUCH COURT THAT SUCH ACTION OR PROCEEDING BROUGHT
IN ANY SUCH COURT HAS BEEN BROUGHT IN AN INCONVENIENT FORUM; (III) AGREE THAT
SERVICE OF ALL PROCESS IN ANY SUCH PROCEEDING IN ANY SUCH COURT MAY BE MADE BY
REGISTERED OR CERTIFIED MAIL, RETURN RECEIPT REQUESTED, TO SUCH PARTY AT THEIR
RESPECTIVE ADDRESSES PROVIDED IN ACCORDANCE WITH SECTION 8.5; AND (IV) AGREE
THAT SERVICE AS PROVIDED IN CLAUSE (III) ABOVE IS SUFFICIENT TO CONFER PERSONAL
JURISDICTION OVER SUCH PARTY IN ANY SUCH PROCEEDING IN ANY SUCH COURT, AND
OTHERWISE CONSTITUTES EFFECTIVE AND BINDING SERVICE IN EVERY RESPECT.

Section 8.5            Notices.  All notices, requests, demands and other
communications under this Agreement shall be in writing and shall be deemed to
have been duly given when delivered personally, when sent by confirmed cable,
telecopy, telegram or facsimile, when sent by overnight courier service or when
mailed by certified or registered mail, return receipt requested, with postage
prepaid to the parties at the following addresses (or at such other address for
a party as shall be specified by like notice):

44


--------------------------------------------------------------------------------


If to Buyer, to:

Information Services Group, Inc.
Four Stamford Plaza
107 Elm Street
Stamford, CT 06902
Attn:       Earl H. Doppelt
Fax:         203-517-3199

with copies, in the case of notice to Buyer, to:

Simpson Thacher & Bartlett LLP
425 Lexington Avenue
New York, NY 10017
Attn:       John Finley
Edward Chung
Fax: 212-455-2502

If to Seller, to:

MCP-TPI Holdings, LLC
c/o Monitor Clipper Partners, LLC
Two Canal Park
Cambridge, MA 02141
Attn:       Mark Thomas
Charles Yoon
Fax:         617-252-2211

with copies, in the case of notice to Seller, to:

Ropes & Gray LLP
1211 Avenue of the Americas
New York, New York  10036
Attn:       Chris Henry
Fax:         212-841-5725

Section 8.6            Headings.  The headings contained in this Agreement are
inserted for convenience only and shall not be considered in interpreting or
construing any of the provisions contained in this Agreement.

Section 8.7            Fees and Expenses.

(a)           Except as otherwise specified in this Agreement (including Section
4.11(c), Section 6.2 and clause (c) of this Section 8.7 below), all costs and
expenses incurred in connection with this Agreement and the transactions
contemplated hereby by the Company or the Seller (including investment advisory
and legal fees and expenses and the payment obligation set forth in Section
8.7(a) of the Seller Disclosure

45


--------------------------------------------------------------------------------


Schedule) shall be borne by the Seller (excluding the Reimbursable Transaction
Expenses, the “Seller Transaction Expenses”); provided, that upon the
consummation of the transactions contemplated by this Agreement, all reasonable
out-of-pocket fees and expenses incurred by the Seller or the Company in
connection with (x) their cooperation in the preparation of the Proxy Statement
and (y) any employment related arrangements (including any equity incentive,
roll-over or other compensation arrangements) contemplated or requested by the
Buyer with respect to the current or future employees of the Company (including,
in the case of clause (x) and (y) above, all travel, legal and accounting and
other out-of-pocket fees and expenses), shall be paid by the Buyer or the
Company (the “Reimbursable Transaction Expenses”) at the Closing.

(b)           Except as otherwise specified in this Agreement (including Section
4.11(c), Section 6.2 and paragraphs (a) and (c) of this Section 8.7), all costs
and expenses incurred in connection with this Agreement and the transactions
contemplated hereby by the Buyer (including investment advisory and legal fees
and expenses) shall be borne by the Buyer.

(c)           The Buyer and the Seller shall each be responsible for one-half of
all the Transfer Taxes and each party will, at their own expense, file all
necessary Tax Returns and other documentation with respect to all such Transfer
Taxes, fees and charges if required by applicable Law.

Section 8.8            Entire Agreement.  This Agreement (including the Exhibits
and Schedules hereto) and the Ancillary Agreements constitute the entire
agreement between the parties hereto with respect to the subject matter hereof
and supersedes all prior agreements and understandings between the parties with
respect to such subject matter; provided, however, this Agreement shall not
supersede the terms and provisions of the Confidentiality Agreement, which shall
survive and remain in effect until expiration or termination thereof in
accordance with its terms and this Agreement.

Section 8.9            Interpretation.

(a)           When a reference is made to an Article, Section or Schedule, such
reference shall be to an Article, Section or Schedule of or to this Agreement
unless otherwise indicated.

(b)           Whenever the words “include,” “includes” or “including” are used
in this Agreement, they shall be deemed to be followed by the words “without
limitation.”

(c)           Unless the context requires otherwise, words using the singular or
plural number also include the plural or singular number, respectively, and the
use of any gender herein shall be deemed to include the other genders.

(d)           References to “dollars” or “$” are to U.S. dollars.

(e)           The terms “hereof,” “herein,” “hereby,” “hereto” and derivative or
similar words refer to this entire Agreement.

46


--------------------------------------------------------------------------------


(f)            This Agreement was prepared jointly by the parties hereto and no
rule that it be construed against the drafter will have any application in its
construction or interpretation.

Section 8.10         Disclosure.  Any matter disclosed in any Section of the
Seller Disclosure Schedule shall be considered disclosed with respect to each
other Section of such Schedule to the extent the applicability thereto is
reasonably apparent.  The inclusion of information in any Section of the Seller
Disclosure Schedule shall not be construed as an admission that such information
is material.

Section 8.11         Waiver and Amendment.  This Agreement may be amended,
modified or supplemented only by a written mutual agreement executed and
delivered by Seller and Buyer.  Except as otherwise provided in this Agreement,
any failure of any party to comply with any obligation, covenant, agreement or
condition herein may be waived by the party entitled to the benefits thereof
only by a written instrument signed by the party granting such waiver, but such
waiver or failure to insist upon strict compliance with such obligations,
covenant, agreement or condition shall not operate as a waiver of, or estoppel
with respect to, any subsequent or other failure.

Section 8.12         Third-party Beneficiaries.  This Agreement is for the sole
benefit of the parties hereto and their permitted assigns and nothing herein
express or implied shall give or be construed to give to any Person, other than
the parties hereto and such permitted assigns, any legal or equitable rights
hereunder; provided, however, that each of the D&O Indemnified Parties are
express third party beneficiaries of Section 4.8.

Section 8.13         Specific Performance.  The parties hereto agree that if any
of the provisions of this Agreement were not performed in accordance with their
specific terms or were otherwise breached, irreparable damage would occur, no
adequate remedy at law would exist and damages would be difficult to determine,
and that the parties shall be entitled to specific performance of the terms
hereof, in addition to any other remedy at law or equity, without having to post
a bond or other security.

Section 8.14         Severability.  If any provision of this Agreement or the
application of any such provision to any person or circumstance shall be held
invalid, illegal or unenforceable in any respect by a court of competent
jurisdiction, such invalidity, illegality or unenforceability shall not affect
any other provision hereof.

Section 8.15         Damages Limitation.  NOTWITHSTANDING ANY OTHER PROVISION OF
THIS AGREEMENT, IN NO EVENT SHALL SELLER OR BUYER BE LIABLE UNDER THIS AGREEMENT
FOR PUNITIVE DAMAGES OR ANY SPECIAL, INCIDENTAL, INDIRECT OR CONSEQUENTIAL
DAMAGES OF ANY KIND OR NATURE, REGARDLESS OF THE FORM OF ACTION THROUGH WHICH
SUCH DAMAGES ARE SOUGHT (EXCEPT IN THE EVENT OF FRAUD OR WILLFUL MISCONDUCT). 
IN NO EVENT SHALL SELLER OR BUYER BE LIABLE UNDER THIS AGREEMENT FOR LOST
PROFITS, EVEN IF UNDER APPLICABLE LAW, SUCH LOST PROFITS WOULD NOT BE CONSIDERED

47


--------------------------------------------------------------------------------


CONSEQUENTIAL OR SPECIAL DAMAGES (EXCEPT IN THE EVENT OF FRAUD OR WILLFUL
MISCONDUCT).

Section 8.16         Negotiation of Agreement.  Each of Buyer and Seller
acknowledges that it has been represented by independent counsel of its choice
throughout all negotiations that have preceded the execution of this Agreement
and that it has executed the same with consent and upon the advice of said
independent counsel.  Each party and its counsel cooperated in the drafting and
preparation of this Agreement and the documents referred to herein, and any and
all drafts relating thereto shall be deemed the work product of the parties and
may not be construed against any party by reason of its preparation. 
Accordingly, any rule of law or any legal decision that would require
interpretation of any ambiguities in this Agreement against the party that
drafted it is of no application and is hereby expressly waived.  The provisions
of this Agreement shall be interpreted in a reasonable manner to effect the
intentions of the parties and this Agreement.

Section 8.17         Counterparts; Facsimile Signatures.  This Agreement may be
executed in any number of counterparts, each of which when executed, shall be
deemed to be an original and all of which together shall be deemed to be one and
the same instrument binding upon all of the parties hereto notwithstanding the
fact that all parties are not signatory to the original or the same
counterpart.  For purposes of this Agreement, facsimile signatures shall be
deemed originals, and the parties agree to exchange original signatures as
promptly as possible.

Section 8.18         Waiver of Jury Trial.  TO THE EXTENT NOT PROHIBITED BY
APPLICABLE LEGAL REQUIREMENTS WHICH CANNOT BE WAIVED, EACH OF THE PARTIES HERETO
HEREBY WAIVES, AND AGREES TO CAUSE EACH OF ITS SUBSIDIARIES TO WAIVE, AND
COVENANTS THAT NEITHER IT NOR ANY OF ITS SUBSIDIARIES WILL ASSERT (WHETHER AS
PLAINTIFF, DEFENDANT OR OTHERWISE) ANY RIGHT TO TRIAL BY JURY IN ANY FORUM IN
RESPECT OF ANY ISSUE OR ACTION, CLAIM, CAUSE OF ACTION OR SUIT (IN CONTRACT,
TORT OR OTHERWISE), INQUIRY, PROCEEDING OR INVESTIGATION ARISING OUT OF OR BASED
UPON THIS AGREEMENT OR THE SUBJECT MATTER HEREOF OR IN ANY WAY CONNECTED WITH OR
RELATED OR INCIDENTAL TO THE TRANSACTIONS CONTEMPLATED HEREBY, IN EACH CASE
WHETHER NOW EXISTING OR HEREAFTER ARISING.  THE BUYER ACKNOWLEDGES THAT IT HAS
BEEN INFORMED BY THE COMPANY THAT THIS Section 8.18 CONSTITUTES A MATERIAL
INDUCEMENT UPON WHICH THE COMPANY IS RELYING AND WILL RELY IN ENTERING INTO THIS
AGREEMENT AND ANY OTHER AGREEMENTS RELATING HERETO OR CONTEMPLATED HEREBY.  ANY
PARTY HERETO MAY FILE AN ORIGINAL COUNTERPART OR A COPY OF THIS Section 8.18
WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF EACH SUCH PARTY TO THE
WAIVER OF ITS RIGHT TO TRIAL BY JURY.

48


--------------------------------------------------------------------------------


Section 8.19         Waiver of Claims to Trust Account.  Seller acknowledges and
understands that Buyer is a special purpose acquisition corporation and that the
proceeds of the offering of shares of its stock have been designated for
completing a business combination with one or more target businesses and that if
the transactions contemplated by this Agreement are not consummated by Buyer by
August 9, 2008 (which may be extended to February 9, 2009 if certain extension
criteria are satisfied), Buyer will be obligated to return to its shareholders
the amounts being held in the Trust Fund. If the Closing does not occur, the
sole remedy for any claim by Seller against Buyer for any monetary claims or
otherwise, for any reason whatsoever, including breaches of this Agreement by
Buyer or any negotiations, agreements or understandings in connection herewith,
shall, except as otherwise provided in Section 6.2, be limited to the
termination of this Agreement pursuant to Section 6.1 hereof. Seller hereby
waives any and all right, title, interest and claim of any kind it may have in
or to any moneys in the Trust Fund.

Section 8.20         Waiver of Conflict.  In the event the Seller or any of its
equity holders desires to engage Ropes & Gray LLP to represent them in
connection any post-Closing dispute with respect to this Agreement or any of the
matters contemplated hereby, Buyer hereby consents to such representation and
agrees to sign and deliver (and to cause the Company and its Subsidiaries to
sign and deliver) such consent and/or waivers of conflict with respect to such
matters as may reasonably be requested of Buyer, the Company or any of the
Company’s Subsidiaries.

Section 8.21         Non-Recourse.  No past, present or future director,
officer, employee, incorporator, member, partner, stockholder, Affiliate, agent,
attorney or representative of Seller, Buyer or their respective Affiliates shall
have any liability for any obligations or liabilities of Seller or Buyer (as
applicable) under this Agreement or for any claim based on, in respect of, or by
reason of, the transactions contemplated hereby.

 [The remainder of this page has been intentionally left blank.  Signature pages
follow.]

49


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
the day and year first above written.

MCP-TPI HOLDINGS, LLC

 

 

 

By:

/s/ Mark Thomas

 

 

 

 

Name: Mark Thomas

 

 

 

 

Title: Managing Director

 

 

 

 

 

 

 

 

 

 

 

 

 

INFORMATION SERVICES GROUP, INC.

 

 

 

 

 

 

By:

/s/ Michael P. Connors

 

 

 

 

Name: Michael P. Connors

 

 

 

 

Title: Chairman & CEO

 

 

 


--------------------------------------------------------------------------------


TABLE OF CONTENTS

 

Page

ARTICLE I DEFINITIONS

 

1

Section 1.1 Definitions

 

1

ARTICLE II PURCHASE AND SALE OF SHARES

 

9

Section 2.1 Purchase and Sale of Shares.

 

9

Section 2.2 Closing

 

10

ARTICLE III REPRESENTATIONS AND WARRANTIES

 

10

Section 3.1 Representations and Warranties of Seller

 

11

Section 3.2 Representations and Warranties of Buyer

 

21

ARTICLE IV COVENANTS

 

24

Section 4.1 Conduct of the Company’s Business

 

24

Section 4.2 Employment Matters.

 

26

Section 4.3 Publicity

 

27

Section 4.4 Confidentiality

 

28

Section 4.5 Access to Information

 

28

Section 4.6 Post-Closing Access

 

29

Section 4.7 Filings and Authorizations, Including HSR Act Filing.

 

29

Section 4.8 Directors’ and Officers’ Indemnification and Insurance

 

30

Section 4.9 Reasonable Best Efforts

 

31

Section 4.10 Compliance with WARN Act and Similar Statutes

 

31

Section 4.11 Buyer’s Financing Activities.

 

32

Section 4.12 Escrow Agreement

 

33

Section 4.13 Preparation of Tax Returns

 

33

Section 4.14 Proxy Statement.

 

34

Section 4.15 Trust Fund

 

35

Section 4.16 Exclusivity

 

35

Section 4.17 Standstill.

 

35

Section 4.18 Assignment of Rights

 

36

 


--------------------------------------------------------------------------------


 

ARTICLE V CONDITIONS OF PURCHASE

 

36

Section 5.1 Conditions to Obligations of Buyer

 

36

Section 5.2 Conditions to Obligations of Seller

 

37

ARTICLE VI TERMINATION

 

38

Section 6.1 Termination of Agreement

 

38

Section 6.2 Effect of Termination.

 

39

ARTICLE VII INDEMNIFICATION

 

40

Section 7.1 Obligations of Seller.

 

40

Section 7.2 Obligations of Buyer.

 

40

Section 7.3 Indemnification Procedures.

 

41

Section 7.4 Indemnification Sole Remedy

 

43

Section 7.5 Recoupment Exclusively Against Escrow

 

43

ARTICLE VIII MISCELLANEOUS

 

43

Section 8.1 Survival.

 

43

Section 8.2 Assignment; Binding Effect

 

43

Section 8.3 Choice of Law

 

44

Section 8.4 Consent to Jurisdiction and Service of Process

 

44

Section 8.5 Notices

 

44

Section 8.6 Headings

 

45

Section 8.7 Fees and Expenses.

 

45

Section 8.8 Entire Agreement

 

46

Section 8.9 Interpretation.

 

46

Section 8.10 Disclosure

 

47

Section 8.11 Waiver and Amendment

 

47

Section 8.12 Third-party Beneficiaries

 

47

Section 8.13 Specific Performance

 

47

Section 8.14 Severability

 

47

Section 8.15 Damages Limitation

 

47

Section 8.16 Negotiation of Agreement

 

48

Section 8.17 Counterparts; Facsimile Signatures

 

48

Section 8.18 Waiver of Jury Trial

 

48

Section 8.19 Waiver of Claims to Trust Account

 

49

Section 8.20 Waiver of Conflict

 

49

Section 8.21 Non-Recourse

 

49

 


--------------------------------------------------------------------------------


Exhibit A

Form of Escrow Agreement

 


--------------------------------------------------------------------------------


Exhibit A

[g123762kwi001.jpg]

ESCROW AGREEMENT

among

MCP-TPI HOLDINGS, LLC

and

INFORMATION SERVICES GROUP, INC.

--------------------------------------------------------------------------------

 

and

THE BANK OF NEW YORK

Dated as of [_______________], 2007

ACCOUNT NUMBER(S): ____________________________

SHORT TITLE OF ACCOUNT: TPI / ISG Escrow Account

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------


--------------------------------------------------------------------------------


 

ESCROW AGREEMENT made this [__] day of [_______] 2007 by and among THE BANK OF
NEW YORK (“Escrow Agent”), MCP-TPI HOLDINGS, LLC (“Seller”) and INFORMATION
SERVICES GROUP, INC. (“Buyer”, and collectively with Seller, the “Depositors”). 
Reference is made to that certain Purchase Agreement (the “Purchase Agreement”)
dated as of April 24, 2007 by and between Seller and the Buyer.

Depositors and Escrow Agent hereby agree that, in consideration of the mutual
promises and covenants contained herein, Escrow Agent shall hold in escrow and
shall distribute Escrow Property (as defined herein) in accordance with and
subject to the following Instructions and Terms and Conditions:

I.    INSTRUCTIONS:


1.                                       ESCROW PROPERTY

The property and/or funds deposited or to be deposited with Escrow Agent by
Depositors shall be as follows:  $15,000,000 (the “Escrow Amount”).

The foregoing property and/or funds, plus all interest, dividends and other
distributions and payments thereon (collectively the “Distributions”) received
by Escrow Agent, less any property and/or funds distributed or paid in
accordance with this Escrow Agreement, are collectively referred to herein as
“Escrow Property.”


2.                                       INVESTMENT OF ESCROW PROPERTY 
DEPOSITORS ARE TO SELECT ONE OF THE FOLLOWING OPTIONS:

o            (a)           Escrow Agent shall have no obligation to pay interest
on or to invest or reinvest any Escrow Property deposited or received hereunder.

x           (b)           The Escrow Agent shall invest or reinvest Escrow
Property without distinction between principal and income, in The Bank of New
York Trust Company N.A.’s Deposit Reserve (the “BNYDR”) unless otherwise
directed by written instrument signed by both of the Depositors.

Escrow Agent shall have no liability for any loss arising from or related to any
such investment other than in accordance with paragraph 4 of the Terms and
Conditions.


3.                                       DISTRIBUTION OF ESCROW PROPERTY

The Escrow Agent is directed to hold and distribute the Escrow Property as set
forth in this Section 3.

(A)                                  OTHER THAN AS PROVIDED IN CLAUSES (B) AND
(C) BELOW, THE ESCROW AGENT SHALL DISTRIBUTE THE ESCROW PROPERTY ONLY IN
ACCORDANCE WITH (I) A WRITTEN INSTRUMENT DELIVERED TO THE ESCROW AGENT THAT IS
EXECUTED BY BOTH SELLER AND BUYER AND THAT

2


--------------------------------------------------------------------------------


INSTRUCTS THE ESCROW AGENT AS TO THE DISBURSEMENT OF SOME OR ALL OF THE ESCROW
PROPERTY OR (II) A FINAL NON-APPEALABLE ORDER OF A COURT OF COMPETENT
JURISDICTION, A COPY OF WHICH IS DELIVERED TO THE ESCROW AGENT BY EITHER SELLER
OR THE BUYER AND TO THE OTHER PARTIES HERETO, THAT INSTRUCTS THE ESCROW AGENT AS
TO THE DISBURSEMENT OF SOME OR ALL OF THE ESCROW PROPERTY.

(B)                                 ON [____________], 20081 THE “FIRST
ANNIVERSARY”) THE ESCROW AGENT SHALL AUTOMATICALLY DISTRIBUTE TO SELLER AN
AMOUNT EQUAL TO:

(I)                                     IF AS OF SUCH DATE THERE IS NO
OUTSTANDING CLAIMS AMOUNT, THE LESSER OF (A) 50% OF THE ESCROW AMOUNT PLUS ANY
DISTRIBUTIONS RECEIVED BY THE ESCROW AGENT THEREON FROM THE DATE HEREOF THROUGH
SUCH DATE, AND (B) THE ESCROW PROPERTY.

(II)                                  IF AS OF SUCH DATE THERE IS AN OUTSTANDING
CLAIMS AMOUNT AN AMOUNT EQUAL TO THE LESSER OF (A) 50% OF THE ESCROW AMOUNT PLUS
ANY DISTRIBUTIONS RECEIVED BY THE ESCROW AGENT THEREON FROM THE DATE HEREOF
THROUGH SUCH DATE AND (B) THE ESCROW PROPERTY LESS THE OUTSTANDING CLAIMS
AMOUNT, IF ANY,

PROVIDED THAT IF, SOLELY AS A RESULT OF A DISTRIBUTION TO SELLER IN ACCORDANCE
WITH THIS SECTION 3(B), THE ESCROW PROPERTY REMAINING IN THE ESCROW ACCOUNT
FOLLOWING SUCH DISTRIBUTION WOULD BE LESS THAN $7,500,000, THEN SUCH
DISTRIBUTION SHALL BE REDUCED SUCH THAT THE ESCROW PROPERTY REMAINING IN THE
ESCROW ACCOUNT IMMEDIATELY FOLLOWING SUCH DISTRIBUTION SHALL BE THE GREATER OF
(I) $7,500,000 AND (II) THE AMOUNT OF THE ESCROW AMOUNT AS OF THE FIRST
ANNIVERSARY.

THE ESCROW AGENT SHALL PROVIDE NOTICE TO EACH DEPOSITOR OF SUCH DISTRIBUTION.

(C)                                  ON THE DATE THAT IS EIGHTEEN (18) MONTHS
AFTER THE DATE OF THE CLOSING DATE (AS DEFINED IN THE PURCHASE AGREEMENT) (THE
“FINAL RELEASE DATE”), THE ESCROW AGENT SHALL AUTOMATICALLY DISTRIBUTE TO SELLER
AN AMOUNT EQUAL TO (I) THE REMAINING ESCROW PROPERTY MINUS (II) THE OUTSTANDING
CLAIMS AMOUNT, IF ANY.

(D)                                 “OUTSTANDING CLAIMS AMOUNT” MEANS, AS OF A
PARTICULAR DATE, AN AMOUNT EQUAL TO THE BUYER’S REASONABLE BEST ESTIMATION OF
THE AMOUNT OF LOSS (AS DEFINED IN THE PURCHASE AGREEMENT) THAT THE BUYER IS
ENTITLED TO AS INDEMNIFICATION FROM THE SELLER WITH RESPECT TO PENDING CLAIMS,
AS CERTIFIED TO THE ESCROW AGENT AND THE SELLER IN A WRITTEN INSTRUMENT EXECUTED
BY BUYER, WHICH INSTRUMENT SHALL INCLUDE A REASONABLE DESCRIPTION OF THE AMOUNT
AND NATURE OF SUCH CLAIMS AND LOSSES.

(E)                                  AMOUNTS DISTRIBUTED PURSUANT TO THIS
SECTION 3 SHALL BE PAID TO THE APPLICABLE PARTY IN ACCORDANCE WITH WIRE
INSTRUCTIONS FURNISHED BY SUCH PARTY TO THE ESCROW AGENT.

--------------------------------------------------------------------------------

 

1 Insert the date which is the first anniversary of the closing.

3


--------------------------------------------------------------------------------


 


4.                                       ADDRESSES

Notices, instructions and other communications shall be sent to Escrow Agent,
Corporate Trust Administration, 101 Barclay Street, 8 West, New York, NY 10286,
Attn.: Odell Romeo and to Depositors as follows:

 

MCP-TPI Holdings, LLC

c/o Monitor Clipper Partners

Two Canal Park, 4th Floor

Cambridge, Massachusetts 02141

Fax: 617- 252-2211

Attention: Charles R. Yoon

 

Information Services Group, Inc.

Four Stamford Plaza

107 Elm Street

Stamford, Ct 06902

Fax: 203-517-3199

Attention: Earl H. Doppelt

 

With a copy to:

Ropes & Gray LLP

1211 Avenue of the Americas

New York, NY 10036

Fax: 212-596-9090

Attention: Christopher C. Henry

 

 

With a copy to:

Simpson Thacher & Bartlett LLP

425 Lexington Avenue

New York, NY 10017

Fax: 212-455-2502

Attention: Edward J. H. Chung


 


5.                                       DISTRIBUTION OF ESCROW PROPERTY UPON
TERMINATION

This Escrow Agreement shall be terminated automatically either (a) on the date
on which all Escrow Property has been distributed or (b) the earlier of (i) on
the Final Release Date, provided that there is no existing Outstanding Claims
Amount and (ii) the first date after the Final Release Date on which there is no
existing Outstanding Claims Amount.  The Escrow Agreement may also be terminated
at any time by the mutual written agreement of the Depositors.  Upon termination
of this Escrow Agreement, Escrow Property then held hereunder shall be
distributed to Seller.


6.                                       COMPENSATION

(A)                                  DEPOSITORS SHALL PAY ESCROW AGENT AN ANNUAL
FEE OF $3,500, PAYABLE UPON EXECUTION OF THIS AGREEMENT AND THEREAFTER ON EACH
ANNIVERSARY DATE OF THIS AGREEMENT, PROVIDED THAT THE ANNUAL FEE SHALL BE WAIVED
SO LONG A YEAR, BUT SHALL BE SUBJECT TO PRO-RATION TO THE EXTENT THE ESCROW
PROPERTY IS ONLY INVESTED IN THE BNYDR FOR A PORTION OF A GIVEN YEAR.

(B)                                 DEPOSITORS SHALL PAY ALL ACTIVITY CHARGES AS
PER ESCROW AGENT’S CURRENT FEE SCHEDULE, WHICH IS ATTACHED AS EXHIBIT 1.

(C)                                  DEPOSITORS SHALL BE RESPONSIBLE FOR AND
SHALL REIMBURSE ESCROW AGENT UPON DEMAND FOR ALL REASONABLE AND DOCUMENTED
OUT-OF-POCKET EXPENSES WHICH MAY INCLUDE, BUT ARE NOT LIMITED TO, TELEPHONE;
FACSIMILE; COURIER; COPYING; POSTAGE; SUPPLIES; EXPENSES OF FOREIGN
DEPOSITARIES.

(D)                                 EACH OF SELLER AND BUYER SHALL BE SOLELY
RESPONSIBLE FOR ONE-HALF OF ALL AMOUNTS PAYABLE OR REIMBURSABLE TO THE ESCROW
AGENT UNDER THIS SECTION 6 OR OTHERWISE PROVIDED FOR IN THIS AGREEMENT.

4


--------------------------------------------------------------------------------


 

II.   TERMS AND CONDITIONS:


1.                                       THE DUTIES, RESPONSIBILITIES AND
OBLIGATIONS OF ESCROW AGENT SHALL BE LIMITED TO THOSE EXPRESSLY SET FORTH HEREIN
AND NO DUTIES, RESPONSIBILITIES OR OBLIGATIONS SHALL BE INFERRED OR IMPLIED. 
ESCROW AGENT SHALL NOT BE SUBJECT TO, NOR REQUIRED TO COMPLY WITH, ANY OTHER
AGREEMENT BETWEEN OR AMONG ANY OR ALL OF THE DEPOSITORS OR TO WHICH ANY
DEPOSITOR IS A PARTY, EVEN THOUGH REFERENCE THERETO MAY BE MADE HEREIN, OR TO
COMPLY WITH ANY DIRECTION OR INSTRUCTION (OTHER THAN THOSE CONTAINED HEREIN OR
DELIVERED IN ACCORDANCE WITH THIS ESCROW AGREEMENT) FROM ANY DEPOSITOR OR ANY
ENTITY ACTING ON ITS BEHALF.  ESCROW AGENT SHALL NOT BE REQUIRED TO, AND SHALL
NOT, EXPEND OR RISK ANY OF ITS OWN FUNDS IN THE PERFORMANCE OF ANY OF ITS DUTIES
HEREUNDER.


2.                                       THIS AGREEMENT IS FOR THE EXCLUSIVE
BENEFIT OF THE PARTIES HERETO AND THEIR RESPECTIVE SUCCESSORS HEREUNDER, AND
SHALL NOT BE DEEMED TO GIVE, EITHER EXPRESS OR IMPLIED, ANY LEGAL OR EQUITABLE
RIGHT, REMEDY, OR CLAIM TO ANY OTHER ENTITY OR PERSON WHATSOEVER.


3.                                       (A)  ESCROW AGENT SHALL NOT BE LIABLE
FOR ANY ACTION TAKEN OR OMITTED OR FOR ANY LOSS OR INJURY RESULTING FROM ITS
ACTIONS OR ITS PERFORMANCE OR LACK OF PERFORMANCE OF ITS DUTIES HEREUNDER IN THE
ABSENCE OF BAD FAITH, GROSS NEGLIGENCE OR WILLFUL MISCONDUCT ON ITS PART.  IN NO
EVENT SHALL ESCROW AGENT BE LIABLE (I) FOR ACTING IN ACCORDANCE WITH OR RELYING
UPON ANY INSTRUCTION, NOTICE, DEMAND, CERTIFICATE OR DOCUMENT FROM THE
DEPOSITORS OR (II) FOR AN AMOUNT IN EXCESS OF THE VALUE OF THE ESCROW PROPERTY.


(B)  ESCROW AGENT MAY CONSULT LEGAL COUNSEL OF ITS OWN CHOOSING IN THE EVENT OF
ANY DISPUTE OR QUESTION AS TO THE CONSTRUCTION OF THIS ESCROW AGREEMENT, OR THE
ESCROW AGENT’S DUTIES HEREUNDER, AND THE ESCROW AGENT WILL INCUR NO LIABILITY
AND WILL BE FULLY PROTECTED WITH RESPECT TO ANY ACTION TAKEN OR OMITTED IN GOOD
FAITH IN ACCORDANCE WITH THE OPINION AND INSTRUCTIONS OF SUCH COUNSEL. 
NOTWITHSTANDING ANYTHING TO THE CONTRARY HEREIN, IN NO EVENT SHALL ESCROW AGENT
BE ENTITLED TO REIMBURSEMENT OF THE EXPENSES OF SUCH COUNSEL WITH RESPECT TO ANY
MATTER ARISING FROM ESCROW AGENT’S BAD FAITH, GROSS NEGLIGENCE OR WILLFUL
MISCONDUCT.


(C)  ESCROW AGENT SHALL NOT INCUR ANY LIABILITY FOR NOT PERFORMING ANY ACT OR
FULFILLING ANY DUTY, OBLIGATION OR RESPONSIBILITY HEREUNDER BY REASON OF ANY
OCCURRENCE BEYOND THE CONTROL OF ESCROW AGENT (INCLUDING BUT NOT LIMITED TO ANY
ACT OR PROVISION OF ANY PRESENT OR FUTURE LAW OR REGULATION OR GOVERNMENTAL
AUTHORITY, ANY ACT OF GOD OR WAR, OR THE UNAVAILABILITY OF THE FEDERAL RESERVE
BANK WIRE OR TELEX OR OTHER WIRE OR COMMUNICATION FACILITY).


(D)  IF AT ANY TIME ESCROW AGENT IS SERVED WITH ANY JUDICIAL OR ADMINISTRATIVE
ORDER, JUDGMENT, DECREE, WRIT OR OTHER FORM OF JUDICIAL OR ADMINISTRATIVE
PROCESS WHICH IN ANY WAY AFFECTS THE ESCROW PROPERTY (INCLUDING BUT NOT LIMITED
TO ORDERS OF ATTACHMENT OR GARNISHMENT OR OTHER FORMS OF LEVIES OR INJUNCTIONS
OR STAYS RELATING TO THE TRANSFER OF ESCROW PROPERTY), ESCROW AGENT IS
AUTHORIZED TO COMPLY THEREWITH IN ANY MANNER AS IT OR ITS LEGAL COUNSEL OF ITS
OWN CHOOSING DEEMS APPROPRIATE; AND IF ESCROW AGENT COMPLIES WITH ANY SUCH
JUDICIAL OR ADMINISTRATIVE ORDER, JUDGMENT, DECREE, WRIT OR OTHER FORM OF
JUDICIAL OR ADMINISTRATIVE PROCESS, ESCROW AGENT SHALL NOT BE LIABLE TO ANY OF
THE PARTIES HERETO OR TO ANY OTHER PERSON OR ENTITY EVEN THOUGH SUCH ORDER,
JUDGMENT, DECREE, WRIT OR

5


--------------------------------------------------------------------------------



PROCESS MAY BE SUBSEQUENTLY MODIFIED OR VACATED OR OTHERWISE DETERMINED TO HAVE
BEEN WITHOUT LEGAL FORCE OR EFFECT.


4.                                       UNLESS OTHERWISE SPECIFICALLY SET FORTH
HEREIN, ESCROW AGENT SHALL PROCEED AS SOON AS PRACTICABLE TO COLLECT ANY CHECKS
OR OTHER COLLECTION ITEMS AT ANY TIME DEPOSITED HEREUNDER.  ALL SUCH COLLECTIONS
SHALL BE SUBJECT TO ESCROW AGENT’S USUAL COLLECTION PRACTICES OR TERMS REGARDING
ITEMS RECEIVED BY ESCROW AGENT FOR DEPOSIT OR COLLECTION.  ESCROW AGENT SHALL
NOT BE REQUIRED, OR HAVE ANY DUTY, TO NOTIFY ANYONE OF ANY PAYMENT OR MATURITY
UNDER THE TERMS OF ANY INSTRUMENT DEPOSITED HEREUNDER, NOR TO TAKE ANY LEGAL
ACTION TO ENFORCE PAYMENT OF ANY CHECK, NOTE OR SECURITY DEPOSITED HEREUNDER OR
TO EXERCISE ANY RIGHT OR PRIVILEGE WHICH MAY BE AFFORDED TO THE HOLDER OF ANY
SUCH SECURITY.


5.                                       ESCROW AGENT SHALL PROVIDE TO
DEPOSITORS MONTHLY STATEMENTS IDENTIFYING TRANSACTIONS, TRANSFERS OR HOLDINGS OF
ESCROW PROPERTY AND EACH SUCH STATEMENT SHALL BE DEEMED TO BE CORRECT AND FINAL
UPON RECEIPT THEREOF BY THE DEPOSITORS UNLESS ESCROW AGENT IS NOTIFIED IN
WRITING TO THE CONTRARY WITHIN THIRTY (30) BUSINESS DAYS OF THE DATE OF SUCH
STATEMENT.


6.                                       NOTICES, INSTRUCTIONS OR OTHER
COMMUNICATIONS SHALL BE IN WRITING AND SHALL BE DEEMED TO HAVE BEEN DULY GIVEN
WHEN DELIVERED PERSONALLY, WHEN SENT BY CONFIRMED CABLE, TELECOPY, TELEGRAM OR
FACSIMILE, WHEN SENT BY OVERNIGHT COURIER SERVICE OR WHEN MAILED BY CERTIFIED OR
REGISTERED MAIL, RETURN RECEIPT REQUESTED, WITH POSTAGE PREPAID TO THE PARTIES
AT THE ADDRESS SET FORTH IN THE “ADDRESSES” PROVISION HEREIN (OR TO SUCH OTHER
ADDRESS AS MAY BE SUBSTITUTED THEREFOR BY WRITTEN NOTIFICATION TO ESCROW AGENT
OR DEPOSITORS).  ESCROW AGENT IS AUTHORIZED TO COMPLY WITH AND RELY UPON ANY
NOTICES, INSTRUCTIONS OR OTHER COMMUNICATIONS BELIEVED BY IT TO HAVE BEEN SENT
OR GIVEN BY DEPOSITORS OR BY A PERSON OR PERSONS AUTHORIZED BY DEPOSITORS. 
WHENEVER UNDER THE TERMS HEREOF THE TIME FOR GIVING A NOTICE OR PERFORMING AN
ACT FALLS UPON A SATURDAY, SUNDAY, OR BANKING HOLIDAY, SUCH TIME SHALL BE
EXTENDED TO THE NEXT DAY ON WHICH ESCROW AGENT IS OPEN FOR BUSINESS.


7.                                       DEPOSITORS, SHALL EACH SEVERALLY BE
LIABLE FOR AND SHALL REIMBURSE AND INDEMNIFY ESCROW AGENT AND HOLD ESCROW AGENT
HARMLESS FROM AND AGAINST 50% OF ANY AND ALL CLAIMS, LOSSES, LIABILITIES, COSTS,
DAMAGES OR EXPENSES (INCLUDING REASONABLE ATTORNEYS’ FEES AND EXPENSES)
(COLLECTIVELY, “LOSSES”) THAT MAY BE INCURRED BY IT AS A RESULT OF ITS
INVOLVEMENT IN ANY ARBITRATION OR LITIGATION ARISING FROM THE PERFORMANCE OF ITS
DUTIES HEREUNDER, PROVIDED, HOWEVER, THAT NOTHING CONTAINED HEREIN SHALL REQUIRE
ESCROW AGENT TO BE INDEMNIFIED FOR LOSSES CAUSED BY ITS BAD FAITH, GROSS
NEGLIGENCE OR WILLFUL MISCONDUCT.


(A)  DEPOSITORS MAY REMOVE ESCROW AGENT AT ANY TIME BY GIVING TO ESCROW AGENT
THIRTY (30) CALENDAR DAYS’ PRIOR NOTICE IN WRITING SIGNED BY ALL DEPOSITORS. 
ESCROW AGENT MAY RESIGN AT ANY TIME BY GIVING TO DEPOSITORS THIRTY (30) CALENDAR
DAYS’ PRIOR WRITTEN NOTICE THEREOF.  WITHIN TEN (10) CALENDAR DAYS AFTER GIVING
THE FOREGOING NOTICE OF REMOVAL TO ESCROW AGENT OR RECEIVING THE FOREGOING
NOTICE OF RESIGNATION FROM ESCROW AGENT, ALL DEPOSITORS SHALL JOINTLY AGREE ON
AND APPOINT A SUCCESSOR ESCROW AGENT.  IF A SUCCESSOR ESCROW AGENT HAS NOT
ACCEPTED SUCH APPOINTMENT BY THE END OF SUCH 10-DAY PERIOD, ESCROW AGENT MAY
APPLY TO A COURT OF COMPETENT JURISDICTION FOR THE APPOINTMENT OF A SUCCESSOR
ESCROW AGENT OR FOR OTHER APPROPRIATE RELIEF.  ONE-HALF OF THE COSTS AND
EXPENSES (INCLUDING REASONABLE ATTORNEYS’ FEES AND EXPENSES) INCURRED BY ESCROW
AGENT IN CONNECTION WITH SUCH PROCEEDING SHALL BE PAID BY EACH OF THE
DEPOSITORS.

6


--------------------------------------------------------------------------------


 


(B)  UPON RECEIPT OF THE IDENTITY OF THE SUCCESSOR ESCROW AGENT, ESCROW AGENT
SHALL EITHER DELIVER THE ESCROW PROPERTY THEN HELD HEREUNDER TO THE SUCCESSOR
ESCROW AGENT, LESS ESCROW AGENT’S FEES, COSTS AND EXPENSES OR OTHER OBLIGATIONS
OWED TO ESCROW AGENT, OR HOLD SUCH ESCROW PROPERTY (OR ANY PORTION THEREOF),
PENDING DISTRIBUTION, UNTIL ALL SUCH FEES, COSTS AND EXPENSES OR OTHER
OBLIGATIONS ARE PAID.


(C)  UPON DELIVERY OF THE ESCROW PROPERTY TO SUCCESSOR ESCROW AGENT, ESCROW
AGENT SHALL HAVE NO FURTHER DUTIES, RESPONSIBILITIES OR OBLIGATIONS HEREUNDER.


8.                                       (A)  IN THE EVENT OF ANY AMBIGUITY OR
UNCERTAINTY HEREUNDER OR IN ANY NOTICE, INSTRUCTION OR OTHER COMMUNICATION
RECEIVED BY ESCROW AGENT HEREUNDER, ESCROW AGENT MAY, IN ITS SOLE DISCRETION,
REFRAIN FROM TAKING ANY ACTION OTHER THAN RETAIN POSSESSION OF THE ESCROW
PROPERTY, UNLESS ESCROW AGENT RECEIVES WRITTEN INSTRUCTIONS, SIGNED BY ALL
DEPOSITORS, OR A FINAL NON-APPELABLE ORDER, DECREE OR JUDGMENT OF A COURT OF
COMPETENT JURISDICTION WHICH ELIMINATES SUCH AMBIGUITY OR UNCERTAINTY.


(B)  IN THE EVENT OF ANY DISPUTE BETWEEN OR CONFLICTING CLAIMS BY OR AMONG THE
DEPOSITORS AND/OR ANY OTHER PERSON OR ENTITY WITH RESPECT TO ANY ESCROW
PROPERTY, ESCROW AGENT SHALL BE ENTITLED, IN ITS SOLE DISCRETION, TO REFUSE TO
COMPLY WITH ANY AND ALL CLAIMS, DEMANDS OR INSTRUCTIONS WITH RESPECT TO SUCH
ESCROW PROPERTY SO LONG AS SUCH DISPUTE OR CONFLICT SHALL CONTINUE, AND ESCROW
AGENT SHALL NOT BE OR BECOME LIABLE IN ANY WAY TO THE DEPOSITORS FOR FAILURE OR
REFUSAL TO COMPLY WITH SUCH CONFLICTING CLAIMS, DEMANDS OR INSTRUCTIONS.  ESCROW
AGENT SHALL BE ENTITLED TO REFUSE TO ACT UNTIL, IN ITS SOLE DISCRETION, EITHER
(I) SUCH CONFLICTING OR ADVERSE CLAIMS OR DEMANDS SHALL HAVE BEEN DETERMINED BY
A FINAL ORDER, JUDGMENT OR DECREE OF A COURT OF COMPETENT JURISDICTION, WHICH
ORDER, JUDGMENT OR DECREE IS NOT SUBJECT TO APPEAL, OR SETTLED BY AGREEMENT
BETWEEN THE CONFLICTING PARTIES AS EVIDENCED IN A WRITING SATISFACTORY TO ESCROW
AGENT OR (II) ESCROW AGENT SHALL HAVE RECEIVED SECURITY OR AN INDEMNITY
SATISFACTORY TO IT SUFFICIENT TO HOLD IT HARMLESS FROM AND AGAINST ANY AND ALL
LOSSES WHICH IT MAY INCUR BY REASON OF SO ACTING.  ESCROW AGENT MAY, IN
ADDITION, ELECT, IN ITS SOLE DISCRETION, TO COMMENCE AN INTERPLEADER ACTION OR
SEEK OTHER JUDICIAL RELIEF OR ORDERS AS IT MAY DEEM, IN ITS SOLE DISCRETION,
NECESSARY.  THE COSTS AND EXPENSES (INCLUDING REASONABLE ATTORNEYS’ FEES AND
EXPENSES) INCURRED IN CONNECTION WITH SUCH PROCEEDING SHALL BE PAID ONE-HALF BY
EACH OF THE DEPOSITORS.


9.                                       THIS AGREEMENT SHALL BE INTERPRETED,
CONSTRUED, ENFORCED AND ADMINISTERED IN ACCORDANCE WITH THE INTERNAL SUBSTANTIVE
LAWS (AND NOT THE CHOICE OF LAW RULES) OF THE STATE OF NEW YORK.  EACH PARTY
HERETO HEREBY SUBMITS TO THE PERSONAL JURISDICTION OF AND EACH AGREES THAT ALL
PROCEEDINGS RELATING HERETO SHALL BE BROUGHT IN COURTS LOCATED WITHIN THE CITY
AND STATE OF NEW YORK.  EACH PARTY HERETO HEREBY WAIVES THE RIGHT TO TRIAL BY
JURY AND TO ASSERT COUNTERCLAIMS IN ANY SUCH PROCEEDINGS.  TO THE EXTENT THAT IN
ANY JURISDICTION ANY PARTY HERETO MAY BE ENTITLED TO CLAIM, FOR ITSELF OR ITS
ASSETS, IMMUNITY FROM SUIT, EXECUTION, ATTACHMENT (WHETHER BEFORE OR AFTER
JUDGMENT) OR OTHER LEGAL PROCESS, EACH HEREBY IRREVOCABLY AGREES NOT TO CLAIM,
AND HEREBY WAIVES, SUCH IMMUNITY.  EACH PARTY HERETO WAIVES PERSONAL SERVICE OF
PROCESS AND CONSENTS TO SERVICE OF PROCESS BY CERTIFIED OR REGISTERED MAIL,
RETURN RECEIPT REQUESTED, DIRECTED TO IT AT THE ADDRESS LAST SPECIFIED FOR
NOTICES HEREUNDER, AND SUCH SERVICE SHALL BE DEEMED COMPLETED TEN (10) CALENDAR
DAYS AFTER THE SAME IS SO MAILED.

7


--------------------------------------------------------------------------------



10.                                 EXCEPT AS OTHERWISE PERMITTED HEREIN, THIS
ESCROW AGREEMENT MAY BE MODIFIED ONLY BY A WRITTEN AMENDMENT SIGNED BY ALL THE
PARTIES HERETO, AND NO WAIVER OF ANY PROVISION HEREOF SHALL BE EFFECTIVE UNLESS
EXPRESSED IN A WRITING SIGNED BY THE PARTY TO BE CHARGED.


11.                                 THE RIGHTS AND REMEDIES CONFERRED UPON THE
PARTIES HERETO SHALL BE CUMULATIVE, AND THE EXERCISE OR WAIVER OF ANY SUCH RIGHT
OR REMEDY SHALL NOT PRECLUDE OR INHIBIT THE EXERCISE OF ANY ADDITIONAL RIGHTS OR
REMEDIES.  THE WAIVER OF ANY RIGHT OR REMEDY HEREUNDER SHALL NOT PRECLUDE THE
SUBSEQUENT EXERCISE OF SUCH RIGHT OR REMEDY.


12.                                 EACH DEPOSITOR AND ESCROW AGENT HEREBY
REPRESENTS AND WARRANTS (A) THAT THIS ESCROW AGREEMENT HAS BEEN DULY AUTHORIZED,
EXECUTED AND DELIVERED ON ITS BEHALF AND CONSTITUTES ITS LEGAL, VALID AND
BINDING OBLIGATION AND (B) THAT THE EXECUTION, DELIVERY AND PERFORMANCE OF THIS
ESCROW AGREEMENT BY SUCH PARTY DOES NOT AND WILL NOT VIOLATE ANY APPLICABLE LAW
OR REGULATION.


13.                                 THE INVALIDITY, ILLEGALITY OR
UNENFORCEABILITY OF ANY PROVISION OF THIS AGREEMENT SHALL IN NO WAY AFFECT THE
VALIDITY, LEGALITY OR ENFORCEABILITY OF ANY OTHER PROVISION; AND IF ANY
PROVISION IS HELD TO BE ENFORCEABLE AS A MATTER OF LAW, THE OTHER PROVISIONS
SHALL NOT BE AFFECTED THEREBY AND SHALL REMAIN IN FULL FORCE AND EFFECT.


14.                                 THIS AGREEMENT SHALL CONSTITUTE THE ENTIRE
AGREEMENT OF THE PARTIES WITH RESPECT TO THE SUBJECT MATTER AND SUPERSEDES ALL
PRIOR ORAL OR WRITTEN AGREEMENTS IN REGARD THERETO.


15.                                 THE PROVISIONS OF THESE TERMS AND CONDITIONS
SHALL SURVIVE TERMINATION OF THIS ESCROW AGREEMENT AND/OR THE RESIGNATION OR
REMOVAL OF THE ESCROW AGENT.


16.                                 NO PRINTED OR OTHER MATERIAL IN ANY
LANGUAGE, INCLUDING PROSPECTUSES, NOTICES, REPORTS, AND PROMOTIONAL MATERIAL
WHICH MENTIONS “THE BANK OF NEW YORK” BY NAME OR THE RIGHTS, POWERS, OR DUTIES
OF THE ESCROW AGENT UNDER THIS AGREEMENT SHALL BE ISSUED BY ANY OTHER PARTIES
HERETO, OR ON SUCH PARTY’S BEHALF, WITHOUT THE PRIOR WRITTEN CONSENT OF ESCROW
AGENT.


17.                                 THE HEADINGS CONTAINED IN THIS AGREEMENT ARE
FOR CONVENIENCE OF REFERENCE ONLY AND SHALL HAVE NO EFFECT ON THE INTERPRETATION
OR OPERATION HEREOF.


18.                                 THIS ESCROW AGREEMENT MAY BE EXECUTED BY
EACH OF THE PARTIES HERETO IN ANY NUMBER OF COUNTERPARTS, EACH OF WHICH
COUNTERPART, WHEN SO EXECUTED AND DELIVERED, SHALL BE DEEMED TO BE AN ORIGINAL
AND ALL SUCH COUNTERPARTS SHALL TOGETHER CONSTITUTE ONE AND THE SAME AGREEMENT.


19.                                 THE ESCROW AGENT DOES NOT HAVE ANY INTEREST
IN THE ESCROW PROPERTY DEPOSITED HEREUNDER BUT IS SERVING AS ESCROW HOLDER ONLY
AND HAVING ONLY POSSESSION THEREOF.  THE DEPOSITORS SHALL EACH PAY OR REIMBURSE
THE ESCROW AGENT UPON REQUEST FOR 50% OF ANY TRANSFER TAXES RELATING TO THE
ESCROW PROPERTY INCURRED IN CONNECTION HEREWITH AND SHALL INDEMNIFY AND HOLD
HARMLESS THE ESCROW AGENT FOR 50% OF ANY AMOUNTS THAT IT IS OBLIGATED TO PAY IN
THE WAY OF SUCH TAXES.  ANY PAYMENTS OF INCOME FROM THIS ESCROW ACCOUNT SHALL BE
SUBJECT TO WITHHOLDING REGULATIONS THEN IN FORCE WITH RESPECT TO UNITED STATES
TAXES.  THE PARTIES HERETO WILL PROVIDE THE ESCROW AGENT WITH APPROPRIATE W-9
FORMS FOR TAX I.D., NUMBER CERTIFICATIONS, OR W-8 FORMS FOR NON-RESIDENT ALIEN
CERTIFICATIONS.  IT IS UNDERSTOOD THAT THE

8


--------------------------------------------------------------------------------


Escrow Agent shall be responsible for income reporting only with respect to
income earned on investment of funds which are a part of the Escrow Property and
is not responsible for any other reporting.  It is expressly agreed and
understood that the Escrow Property shall be treated as a grantor trust of Buyer
for tax purposes, provided, however, that the Escrow Agent shall not distribute
any amounts from the Escrow Fund except as expressly provided in this
Agreement.  Accordingly, for tax purposes, the assets and all earnings on the
assets shall be considered owned by the Buyer and shall be subject to the claims
of the Buyer’s general creditors until distributed pursuant to the terms of this
Agreement, and shall be reported as such for all tax reporting purposes.  In
particular, it is agreed that all interest or other income earned on the Escrow
Property shall be treated as earned by the Buyer and shall be reported by the
Escrow Agent to the Buyer as income of the Buyer.  The Escrow Agent shall
segregate forty percent (40%) of all interest and other income earned on the
Escrow Property (the “Tax Escrow Earnings”) from the Escrow Fund, and shall
disburse such Tax Escrow Earnings to the Buyer (by delivery to an account
designated by the Buyer), promptly following the end of each calendar year
during the term of this Agreement, with a final disbursement of Tax Escrow
Earnings to be made to the Buyer on the Final Release Date.  No later than
thirty (30) days following the date on which the Buyer (or the consolidated
group of which the Buyer is a member) files its U.S. federal income tax return
for the taxable year which includes the Final Release Date, the Buyer shall pay
to the Seller (by delivery to an account designated by the Seller) an amount
equal to the product of: (i) the amount of Escrow Property distributed to the
Seller deemed, under applicable law, to be a payment of interest and (ii) 40%;
provided, that in no instance shall Buyer be obligated to pay to Seller under
this Section 19 more than the total Tax Escrow Earnings distributed to Buyer
pursuant to this Section 19. This paragraph and paragraph (9) shall survive
notwithstanding any termination of this Escrow Agreement or the resignation of
the Escrow Agent.

9


--------------------------------------------------------------------------------


Exhibit A

IN WITNESS WHEREOF, each of the parties has caused this Escrow Agreement to be
executed by a duly authorized officer as of the day and year first written
above.

 

MCP-TPI HOLDINGS, LLC

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

THE BANK OF NEW YORK, as Escrow Agent

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

 

 

 

 

Escrow Agreement Signature Page


--------------------------------------------------------------------------------


 

INFORMATION SERVICES GROUP, INC.

 

 

 

 

 

 

By:

 

 

 

Name:

Earl H. Doppelt

 

Title:

Executive Vice President

 

 

and General Counsel

 

 

 

 

Escrow Agreement Signature Page

 


--------------------------------------------------------------------------------


EXHIBIT 1

[G123762KYI001.JPG]

--------------------------------------------------------------------------------

Ropes & Gray LLP
Client Escrow Account
Fee Schedule

April 17, 2007

--------------------------------------------------------------------------------

 

Upon appointment of The Bank of New York  (“BNY”) as Escrow Agent, ____________
shall be responsible for the payment of the fees, expenses and charges as set
forth in this Fee Schedule.

GENERAL FEES

ACCEPTANCE FEE — Waived

This one time charge is payable at the time of the closing and includes the
review and execution of the agreement and all documents submitted in support
thereof and establishment of accounts.

ANNUAL ADMINISTRATIVE FEE — Waived

This annual fee will cover the duties and responsibilities related to account
administration and servicing, which may include maintenance of accounts on
various systems, custody and securities servicing, reporting, etc.

This annual fee will be waived if funds held in escrow are invested in The Bank
of New York Deposit Reserve for the duration of the escrow account.

INVESTMENT COMPENSATION

With respect to investments in money market mutual funds for which BNY provides
shareholder services BNY (or its affiliates) may also receive and retain
additional fees from the mutual funds (or their affiliates) for shareholder
services as set forth in the Authorization and Direction to BNY to Invest Cash
Balances in Money Market Mutual Funds.

BNY will charge a $25.00 transaction fee for each purchase, sale, or redemption
of securities other than the aforementioned Money Market Mutual Funds.

DISBURSEMENT FEE (CHECK OR WIRE) PER TRANSACTION

A fee of $25.00 will be assessed for each disbursement.


--------------------------------------------------------------------------------


 

COUNSEL FEES

If counsel is retained by BNY, a fee covering the fees and expenses of Counsel
for its services, including review of governing documents, communication with
members of the closing party (including representatives of the purchaser,
investment banker(s), attorney(s) and BNY), attendance at meetings and the
closing, and such other services as BNY may deem necessary. The Counsel fee will
be the actual amount of the fees and expenses charged by Counsel and is payable
at closing. Should closing not occur, you would still be responsible for payment
of Counsel fees and expenses.

MISCELLANEOUS FEES

The fees for performing extraordinary or other services not contemplated at the
time of the execution of the transaction or not specifically covered elsewhere
in this schedule will be commensurate with the service to be provided and will
be charged in BNY’s sole discretion. These extraordinary services may include,
but are not limited to: customized reporting and/or procedures, electronic
account access, etc. Counsel, accountants, special agents and others will be
charged at the actual amount of fees and expenses billed.

OUT-OF-POCKET EXPENSES

Additional out-of-pocket expenses may include, but are not limited to,
telephone; facsimile; courier; copying; postage; supplies; expenses of foreign
depositaries; and expenses of BNY’s representative(s) and Counsel for attending
special meetings. Fees and expenses of BNY’s representatives and Counsel will be
charged at the actual amount of fees and expenses charged.

TERMS AND DISCLOSURES

TERMS OF PROPOSAL

Final acceptance of the appointment as escrow agent under the escrow agreement
is subject to approval of authorized officers of BNY and full review and
execution of all documentation related hereto. Please note that if this
transaction does not close, you will be responsible for paying any expenses
incurred, including Counsel fees. We reserve the right to terminate this offer
if we do not enter into final written documents within three months from the
date this document is first transmitted to you. Fees may be subject to
adjustment during the life of the engagement.

MISCELLANEOUS

The terms of this Fee Schedule shall govern the matters set forth herein and
shall not be superseded or modified by the terms of the escrow agreement. This
fee schedule shall be governed by the laws of the State of New York without
reference to laws governing conflicts. BNY and the undersigned agree to
jurisdiction of the federal and state courts located in the City of New York,
State of New York


--------------------------------------------------------------------------------


 

CUSTOMER NOTICE REQUIRED BY THE USA PATRIOT ACT

To help the US government fight the funding of terrorism and money laundering
activities, US Federal law requires all financial institutions to obtain,
verify, and record information that identifies each person (whether an
individual or organization) for which a relationship is established.

What this means to you: When you establish a relationship with BNY, we will ask
you to provide certain information (and documents) that will help us to identify
you. We will ask for your organization’s name, physical address, tax
identification or other government registration number and other information
that will help us to identify you. We may also ask for a Certificate of
Incorporation or similar document or other pertinent identifying documentation
for your type of organization.

We thank you for your assistance.

--------------------------------------------------------------------------------

 

Accepted By:

 

 

 

For BNY:

 

 

 

 

 

 

 

 

 

Signature:

 

 

 

 

 

 

 

 

 

 

 

 

 

Date:

 

 

 

 

 

 

 

 

 

 

 

 

 

Name:

 

 

 

 

 

 

 

 

 

 

 

 

 

Title:

 

 

 

 

 

 

 


--------------------------------------------------------------------------------